     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 1 of 67



 1 BARBARA J. PARKER, City Attorney - SBN 069722
   MARIA BEE, Chief Assistant City Attorney – SBN 167716
 2 DAVID A. PEREDA, Special Counsel – SBN 237982
   RYAN G. RICHARDSON, Special Counsel – SBN 223548
 3 KIMBERLY A. BLISS, Supervising Deputy City Attorney – SBN 207857
   JAMILAH A. JEFFERSON, Senior Deputy City Attorney – SBN 219027
 4 One Frank H. Ogawa Plaza, 6th Floor
   Oakland, California 94612
 5 Telephone: (510) 238-7686, Fax: (510) 238-6500
   Email:jjefferson@oaklandcityattorney.org
 6 R20752/2713526

 7 Attorneys for Defendant CITY OF OAKLAND

 8 JOHN BURRIS, STATE BAR NO. 69888
   Law Offices of John L. Burris
 9 Airport Corporate Centre
   7677 Oakport Road, Ste. 1120
10 Oakland, California 94621
   Telephone: (510) 839-5200; Facsimile: (510) 839-3882
11
   JAMES B. CHANIN, STATE BAR NO. 76043
12 Law Offices of James B. Chanin
   3050 Shattuck Avenue
13 Berkeley, CA 94705
   Telephone: (510) 848-4752; Facsimile: (510) 848-5819
14
   Attorneys for Plaintiffs
15
   (Additional Counsel on Next Page)
16

17
                                      UNITED STATES DISTRICT COURT
18
                                   NORTHERN DISTRICT OF CALIFORNIA
19

20
     DELPHINE ALLEN, et al.,                          Case No. C 00-4599 WHO
21
             Plaintiffs,                              JOINT STATUS CONFERENCE
22                                                    STATEMENT
             v.
23                                                    Date:    April 3 2019
     CITY OF OAKLAND, et al.,                         Time:    3:30 p.m.
24                                                    Courtroom: 2 – 17th Floor
             Defendants.
25                                                    The Honorable William H. Orrick

26

27

28


     Joint Status Conference Statement 4.3.19   1                                 C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 2 of 67



 1 ROCKNE A. LUCIA, JR. STATE BAR NO. 109349
   Rains Lucia Stern St. Phalle & Silver, PC
 2 Attorneys and Counselors at Law
   2300 Contra Costa Boulevard, Suite 500
 3 Pleasant Hill, CA 94523
   Tel.: 925-609-1699
 4 Fax: 925-609-1690

 5 Attorneys for OAKLAND POLICE OFFICERS ASSOCIATION

 6

 7

 8

 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28


     Joint Status Conference Statement 4.3.19   2                   C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 3 of 67



 1           The Parties submit this Joint Case Management Conference Statement in advance of the
                                                     1
 2 April 3, 2019 further case management conference:

 3                                    I.    PLAINTIFFS’ CURRENT POSITION
 4           Serious problems have arisen which have significantly set back OPD’s momentum towards

 5 full compliance. At the last Case Management Conference, the flaws in the OPD’s Use of Force

 6 Statistics were so serious that the court reinstated three tasks as active and when audited, two of

 7 these tasks, at a minimum, could prove to be out of compliance. Moreover, in the recent Sixtieth

 8 Report of the Independent Monitor, the Monitor threatened to put Task 26 (Force Review Boards)

 9 out of compliance due to the “apparent failure to address board deliverables in a timely fashion”,

10 including, but not limited to, having one FRB report presented to the Chief on the date that the 3304

11 had run. Even worse, Task 30 (Executive Force Review Board) was found to no longer be in

12 compliance after being in compliance since 2014.

13           Task 30 reviews Executive Force Review Boards (EFRBs). The EFRB consists of three top

14 command-level staff, who are charged with conducting thorough, detailed reviews of all Level 1

15 uses of force, which include in-custody deaths, police shootings resulting in death and/or serious
16 bodily injury, and vehicle pursuit-related deaths and serious injuries. In three sessions ending in

17 January 2019, the OPD conducted an EFRB concerning the death of Joshua Pawlik. This was the

18 first case that was made public under the new California Law regarding police records that took

19 effect on January 1, 2019, and the monitor’s report, the EFRB Report and the Chief’s decision all

20 were made public. At least one member of the Monitor Team attended all three sessions of this

21 board. The Compliance Director overturned the Chief of Police’s findings characterizing her

22 assessment as “disappointing and myopic.” He found that “neither the Executive Force Review

23 Board nor Chief Kirkpatrick adequately considered the event as a whole.” Subsequently, Task 30

24 was found to be out of compliance.

25

26
         1
27         Although the Case Management Conference statement is generally not due until seven days before the
     Conference, counsel for the parties had personal and professional conflicts for the week of March 25-29, and
28   accordingly agreed to file this Statement on March 22, 2019.



     Joint Status Conference Statement 4.3.19             3                                             C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 4 of 67



 1           Furthermore, an “Open Letter to City Administrators” from the Oakland Black Police

 2 Officers Association (OBOA) was published in an Oakland newspaper on March 13, 2019. That

 3 letter claimed that the OBOA went to Chief Kirkpatrick and accused the Background and

 4 Recruiting Commander of discriminating against new and potential African American recruits in a

 5 variety of ways, including applying biased standards such as rejecting qualified minority candidates

 6 for very minor issues and considering candidates who had used illegal drugs more commonly used

 7 by Caucasians, while automatically rejecting candidates who had used comparable illegal drugs

 8 more common in the African American community.

 9           Chief Kirkpatrick allegedly promised action but took none for nearly 90 days. Finally, the

10 OBOA appealed to the City Administrator and the Mayor and the former “Unit Commander” was

11 removed from his position.

12           Plaintiffs’ attorneys have not verified every detail of the OBOA letter, but are aware that the

13 Training Division Commander at the time of the OBOA complaint is no longer in charge of

14 Background and Recruiting. However, he is still in charge of the training division and still interacts

15 with Academy Recruits. This situation appears to be highly problematic if the OBOA’s charges and
16 the alleged need to involve the Mayor and City Administrator are true. If command staff and the

17 Compliance Director think this arrangement is appropriate, they need to make sure that all the

18 recruits are treated equally and the same standards are applied to all of them.

19           The reinstatement of three tasks was unprecedented as far as Plaintiffs’ attorneys can

20 recollect. The overruling of an EFRB was also unique in the history of the NSA. The Monitor’s

21 decision to declare a task that was in compliance to be out of compliance, while not unique, has not

22 occurred since Task 5 was deemed to be in partial compliance (when it had been in full compliance)

23 following the “sex scandal” in 2016.

24           There is some good news. Assuming the validity of OPD Statistics on this issue, stops of

25 African Americans has decreased from 19,185 in 2017 to 10,874 in 2018, a 43% decrease in one

26 year. At the same time, crime has not increased and in fact has declined. Plaintiffs’ attorneys are

27 concerned that the proportion of African Americans stopped has not changed very much, but want

28 to credit the Oakland Police Department with significant progress in this important matter.


     Joint Status Conference Statement 4.3.19      4                                       C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 5 of 67



 1           In addition, the Prime System is on schedule for the launch of Prime 2.0 this summer and

 2 plaintiffs’ attorneys’ long stated goals of integrating body worn camera video into the prime system,

 3 integrating stop data material into the prime system, and making data for the academy easier to

 4 access by integrating this data into Prime all seem within reach after years of frustrating delays.

 5          These very positive developments notwithstanding, the fact remains that the OPD is sliding

 6 backwards on multiple fronts. These developments are extremely disappointing to plaintiffs’

 7 attorneys who have worked on this case for over thirteen years. If this negative trend is not reversed

 8 in short order, plaintiffs’ attorneys will have no choice but to consider additional measures such as

 9 those which forced them to file the receivership motion and resulted in the creation of the

10 Compliance Director.

11           Finally, plaintiffs’ attorneys note that John Burris is the civil counsel for the Pawlik family.

12 He has recused himself from any police department, monitor, plaintiffs’ attorney, or compliance

13 director investigation and decision involving the Pawlik matter, except any court hearing that is

14 referenced in the December 12, 2012 Order of Judge Henderson.

15                             A. CONSISTENCY OF DISCIPLINE STUDY

16           There has been significant progress in designing and undertaking a study of comparing the

17 discipline given to Caucasian Oakland Police Officers with that given to Oakland Police Officers

18 who are people of color.

19           A company has been selected to do the study for a price below the maximum amount

20 allotted for this Project. Plaintiffs’ attorney John Burris has agreed to the selection of the company

21 chosen by the parties. Even though none of the candidate companies has ever done a study of

22 police discipline issues such as the proposed study, it appears as though the chosen company is

23 capable of performing this study.

24           The City has yet to draw up a contract for this study but this appears imminent at this point.

25 The study will take 4-6 months to complete and will include members of the Academy, Field

26 Trainees, and all officers of all ranks up to and including Deputy Chief.

27

28


     Joint Status Conference Statement 4.3.19      5                                         C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 6 of 67



 1           Plaintiffs’ attorneys are cautiously optimistic that this study will answer many of the issues

 2 around comparative discipline that have been the subject of discussion for many years. We will

 3 continue to inform the court on the progress of this important issue.

 4           Additionally, plaintiffs’ attorneys are concerned about issues recently raised by the Oakland

 5 Black Officers Association concerning disparate treatment at the recruiting and hiring stages. It is

 6 Plaintiffs position that wherever Oakland police personnel makes decisions about who is hired and

 7 retained should be included in this study.

 8                                              B. USE OF FORCE

 9           For several years, the City of Oakland has touted decreasing use of force levels by members

10 of the Oakland Police Department. These are cited as proof of an underlying cultural change within

11 the Department. The IMT, in a recent report, noted that use of force data dropped 75% from 2012-
            th
12 2017. (59 IMT Report, p. 11) However, as noted in Plaintiffs last Case Management Conference

13 Statement, OPD use of force totals have ticked-up sharply in the last several months. During the

14 biweekly reporting period from February 24, 2019 to March 9, 2019, OPD disclosed 61 total Uses

15 of Force. This brings the total number of Use of Force incidents to 331 in 2019. The year-to-date
16 Use of Force numbers through the same period in 2018 totaled 76. This is a more-than four-fold

17 increase in the total number of use of force incidents during the first two-and-a-half months of 2019

18 vis-à-vis the same timeframe in 2018.

19           The Office of Inspector General attributes these significant increases to a command-level

20 decision to direct additional lineup training on pointing of a firearm. The most recent update

21 submitted by the Office of the Chief of Police to the Monitor/Compliance Director states that Chief

22 Kirkpatrick “directed refresher training on the reporting of Type 22 use of force (intentionally

23 pointing a firearm at a person) in September 2018, and the number of reported uses of force has
                                            rd
24 increased significantly since then.” (223 Biweekly report, p. 2)

25           During the Monitor’s most recent site visit in January 2019, the IMT and OPD reached the

26 joint conclusion that “OPD’s policies regarding force and force reporting require adjustments to
                                                          th
27 more clearly indicate when force must be reported.” (59 IMT Report, p. 11) Plaintiffs understand

28 that the IMT and OPD are in the process of modifying the appropriate policies, and look forward to


     Joint Status Conference Statement 4.3.19      6                                       C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 7 of 67



 1 reviewing these policies to ensure that Use of Forces statistics are reported accurately and in
 2 accordance with General Order K-4. Nevertheless, as we have noted in the past, the very fact that

 3 Use of Force incidents were systematically underreported for years speaks to supervisory

 4 shortcomings throughout the Department, and indicates serious training issues that the Department

 5 must address. Furthermore, at the current time, the OPD has no reliable use of force statistics that

 6 can measure whether or not force is increasing or decreasing, and whether or not the use of force

 7 has become a problem that needs to be seriously examined. This serious flaw in record keeping

 8 must be addressed as a very high priority.

 9           Plaintiffs must also emphasize that these training and policy deficiencies related to Use of
                                                                              st
10 Force are not limited to Type 22 (pointing of the firearm) violations. (231 Biweekly report, p. 2)

11 In the period since our most recent Case Management Conference, OPD completed an Executive

12 Force Review Board to review an officer-involved shooting incident where the subject (Joshua

13 Pawlik) was killed. This is the third known incident where OPD officers have shot and killed an

14 armed, unconscious subject, (Joshua Pawlik, Demouria Hogg, and Maurice Esters) after waking

15 him up and observing him move and not respond to their orders when OPD members perceived
16 themselves to have inadequate cover.

17           We have been told that there are situations in which OPD officers have successfully arrested

18 unconscious and/or sleeping people who were a without injury to the arrested person or any of the

19 officers. We would like to hear more about these situations. In addition, there may be tactics and

20 planning in these situations which could become a model for a better policy and better training in

21 how to handle police encounters with unconscious and/or sleeping people with guns.

22           OPD Departmental General Order K-4.1 states that EFRBs shall analyze Level 1 uses of

23 force and identify whether the incident presents training opportunities, requires policy or procedure

24 revisions, and identify deficiencies related to tactics, strategies, and options pursued as events

25 unfolded. Specifically, the EFRB is mandated to “assess and determine concluding

26 recommendations for the [Chief of Police] about the force use and performance by Department

27 members” (DGO K-4.1, p. 1) The narrative portion of the Executive Force Review Board Report

28 for the above-referenced incident did not detail how this incident presented training opportunities;


     Joint Status Conference Statement 4.3.19     7                                        C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 8 of 67



 1 whether member could or should have made different tactical decisions that may have resolved the
 2 situation with less force, or none at all; and whether policies should be revised or created. Instead

 3 they made an extensive list of “Training Points and Deliverables” that were raised by this incident.

 4 Subsequently, deadlines were generated for the development of a policy to address sleeping,

 5 unconscious, or unresponsive armed individuals.

 6           The EFRB’s list of training and deliverables include, in part the following:

 7
          • The Training Division will develop additional training for all sworn members on
 8
            handling incidents with unconscious, armed subjects,
 9        • CID will develop and administer additional training on sequestration of members
            involved in level 1 use of force incidents.
10        • CID will look into the best practices on lethal force investigations from other
            departments, and will integrate any improvements into training for level 1 use of force
11
            investigators.
12        • IAD will ensure that all subjects that they feel should be interviewed in the course of a
            level 1 incident are interviewed, and will investigate circumstance if it is found that a
13          key member was not interviewed by CID.
          • The Training Division will create additional training on DATs (Designated Arrest
14
            Teams) for all sworn member, to include roles, responsibilities, contingencies, plain-
15          English commands and communication, and supervisory responsibilities. This training
            will include information and considerations regarding self-deploying into an established
16          DAT or critical incident scene.
          • The Training Division will formulate additional training for all sworn personnel on use
17
            of the Bearcat (an armored vehicle used by OPD), which will include supervisory and
18          command consideration.
          • The Special Operations Division will create procedures on the use of the Bearcat in the
19          field, and will maintain a list of all officers trained in operating the Bearcat.
          • The information technology unit will explore increasing the resolution of PDRD video,
20
            and will continue with their project to mount PDRDs to the Bearcat.
21

22           Plaintiffs’ attorneys applaud the diligence with which the Oakland Police are approaching
23 the issues identified by the Pawlik case including tactical considerations for sleeping, unconscious

24 and unresponsive armed individuals as well as additional training on the responsibility of

25 Designated Arrest Teams (D.A.T). However, this approach should have been undertaken long ago,

26 since the Maurice Esters incident occurred in 2000 and was followed by at least one similar

27 shooting death prior to the Pawlik case. It is difficult to escape the conclusion that the Compliance

28


     Joint Status Conference Statement 4.3.19     8                                         C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 9 of 67



 1 Director’s decision to overrule the Oakland Police Department in the Pawlik case was the driving
 2 force for all this activity, since there was no such action after the prior two cases. This does not

 3 reassure Plaintiffs’ attorneys that the Oakland Police will show such initiative once the Monitor,

 4 Compliance Director and plaintiffs’ attorneys are no longer involved in the instant case.

 5           Plaintiffs’ attorneys will be closely watching to see if all this activity produces an

 6 appropriate policy and training to deal with unconscious or sleeping individuals who possess

 7 firearms. Plaintiffs look forward to reviewing these policy and training modifications when they are

 8 completed. As noted in Departmental General Order K-4.1, OPD must have a reverence for all life.

 9 Plaintiffs are committed to working with the Department to ensure that the principles, tactics, and

10 strategies formulated in the aftermath of this incident accord with this universal principle without

11 negatively impacting officer and community safety.

12           The Oakland Police Department has represented that they will quickly develop a written

13 plan as directed in part by the EFRB’s directive. They have also noted that any final action on many

14 of these plans is dependent upon the approval by a number of parties including the Monitor, the

15 Plaintiffs’ Attorneys, and the Police Commission.
16           Plaintiffs’ Attorneys will do everything we can not to delay this process. However, we do

17 not want another incident like this to happen while the process of getting all the stakeholders’

18 approval is going forward. We expect an interim plan to be developed immediately. The Pawlik

19 incident was not unique. We appreciate that our input will be considered but we do not want

20 ourselves, the Monitor, or the Police Commission to be blamed if an incident occurs in the near

21 future. The Police Department must have a response ready for the next event like the Pawlik

22 incident even before the final policies are written and approved by all the relevant parties.

23                                              C. STOP DATA

24           The IMT’s most recent quarterly report notes that OPD and its vendor are making progress

25 on the reconstruction of the PRIME database, and that this redesign is on schedule to be completed

26 by July 2019. They also indicate that OPD’s analysis and review of stop data “is not yet fully
                                                                 th
27 integrated into the Department’s risk management process.” (59 IMT report, p. 8) Until this

28 happens, OPD cannot achieve compliance with Task 41 of the NSA.


     Joint Status Conference Statement 4.3.19       9                                        C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 10 of 67



 1           Plaintiffs are encouraged by the general trend in discretionary Stop Data comparison

 2 statistics over recent years and months. According to data received from OPD Office of Inspector

 3 General last month, discretionary stops have been reduced across all races, including a 43%

 4 reduction in African American discretionary stops, a 35% decrease in Hispanic discretionary stops,

 5 and a 37% decrease in total discretionary stops between 2017 and 2018. This downward trend is

 6 also visible in the monthly stop data figures provided by OIG: In January 2018, OPD had 1,985 stop

 7 data incidents involving 2,569 persons. By December 2018, OPD reported 532 stop data incidents

 8 involving 672 persons.

 9           These figures are promising, and suggest that OPD is making meaningful progress on

10 reducing its policing “footprint” in the community. Plaintiffs also note that the decrease in stop

11 data figures have not coincided with a rise in general crime statistics during the same period. The

12 Oakland Police Department should be congratulated on the significant decline in stops of African

13 Americans and other people of color. This is a significant accomplishment that can and must be

14 sustained.

15           At the same time, the Department should reflect on the fact that a very large number of their

16 stops for many years apparently had virtually no impact on crime, and should consider how to

17 meaningfully utilize the significant amount of time now at their disposal that was formerly spent in

18 stopping individuals, mostly African American, with no corresponding decrease in crime. The OPD

19 must also consider whether the ratio of African Americans stopped, as compared to other races, can

20 be changed by further training and action that is compatible with officer safety. Finally, the fact

21 remains that African Americans still constituted 55% of all discretionary stops in 2018.

22           Plaintiffs and the IMT remain concerned about OPD’s ability to translate the stop data they

23 collect into meaningful interventions at the squad and/or officer level. There is significant

24 information that the Department is beginning to conduct robust examinations of all stop data

25 components, including drill-down and in-depth analyses of squad or specific individual officer data,

26 to identify and address any and all indicators of disparate racial treatment. This lies at the very heart

27 of stop data collection as a risk management tool and indicator of disparate treatment. Officers

28 subject to intervention should be regularly reviewed in detail until their supervisors and


     Joint Status Conference Statement 4.3.19     10                                      C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 11 of 67



 1 commanders are convinced they are no longer a problem.
 2                                      D. PURSUITS AND COMPLAINTS

 3           According to the most recent biweekly reporting by OPD, there have been 17 pursuit

 4 incidents as of March 9, 2019. There were 15 vehicle pursuit-related incidents during the same

 5 timeframe in 2018.

 6           This data does not paint a full picture of the dramatic rise in OPD pursuit incidents in recent

 7 years. According to data presented at a March 18, 2019 Citywide Risk Management Meeting, there

 8 were 59 vehicle pursuits in 2016, 60 vehicle pursuits in 2017, and 105 vehicle pursuits in 2018.

 9 Therefore, OPD has currently increased its total number of vehicle pursuits approximately 75%

10 over its 2016 and/or 2017 rates.

11           Pursuits are only part of the problem raised by the alarming number of traffic accidents

12 involving Oakland Police. In fact, many of the most serious accidents have occurred when officers

13 are engaged in Code 3 responses. These accidents compound the emergency that led to the Code 3

14 and causes additional problems for the OPD at the very moment they are responding to another

15 crisis.
16           It is clear that vehicle pursuits and accidents while responding Code 3 are major risk

17 management concern for the City and the Department. Since 2015, the Oakland City Council has

18 authorized $15 million to settle 18 lawsuits brought against the Oakland Police Department for

19 automobile accidents, including vehicle pursuits.

20 (https://www.eastbayexpress.com/SevenDays/archives/2018/06/19/city-of-oakland-to-pay-12-

21 million-to-motorcyclist-hit-by-police-car)

22           One of plaintiffs’ attorneys was recently told by members of the Oakland Police Department

23 that pursuits and Code 3 responses have increased due to the advances in the “information age”,

24 which allow officers to more quickly respond to major crimes and other situations, including

25 emergencies. At the same time, the amount of training for Code 3 responses, pursuits, and related

26 driving, has not increased correspondingly. Plaintiffs’ attorneys are not fully convinced that such

27 responses are necessary in all cases. We need have to have more discussion as to what situations,

28 due to developments in the “information age”, require additional pursuits and Code 3 responses. In


     Joint Status Conference Statement 4.3.19     11                                       C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 12 of 67



 1 addition, plaintiffs’ attorneys need to see requisite additional training to compensate for the
 2 significant risk management problems associated with the increase in pursuits and Code 3

 3 responses. Finally, if there is no adequate explanation for the dramatic rise in pursuits and Code 3

 4 responses, perhaps a revision of the pursuit policy and some limitation on Code 3 responses is in

 5 order.

 6           To that end, plaintiffs’ attorneys recently suggested that Field Training Officers and

 7 instructors in the Academy have the power to order young officers who present traffic risks to

 8 attend additional driving classes which have both simulated emergencies and actual driving

 9 scenarios. Currently, this additional training is given only after the officer is involved in one or

10 more accidents. Allowing Field Training Officers and Academy Instructors to order this training

11 before the accidents happen would address a serious risk management problem.

12           Plaintiffs’ attorneys have previously noted that while OPD policy regarding foot pursuits

13 allows officers to break off a foot pursuit without any disciplinary consequences, no comparable

14 provision exists in OPD General Order J-4, Pursuit Driving. We have recommended that an officer

15 who breaks off a vehicle pursuit will never receive discipline for that decision, and that this
16 directive be codified in DGO J-4.

17           In fact, prior to the revision of Department General Order J-04 in August 2014, there was a

18 provision that “any officer or monitoring supervisor/commander shall neither be criticized nor

19 disciplined for terminating a pursuit”. Somehow, this language was removed from the policy when

20 General Order J-04 was revised in August, 2014.

21           On December 28, 2018, Chief Kirkpatrick published a special order that reinstated the above

22 directive. The pursuit policy is undergoing further revision, and Plaintiffs’ Attorneys look forward

23 to reviewing the final product when it is done.

24           Complaints against the Oakland Police Department have steadily risen since 2015. After a
                                    st      th
25 slight decline from 2014 (See 121 and 148 Biweekly Reports), complaints near the end of 2016
                                           th      th
26 were over 15% higher than 2015. (See 148 and 174 Biweekly Reports). In 2017, complaints
                              th      th
27 again rose over 6% (See 200 and 174 Biweekly Reports). In 2018, complaints rose another 10%

28


     Joint Status Conference Statement 4.3.19     12                                       C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 13 of 67


           th      th
 1 (See 226 and 200 Biweekly Reports). Complaints in 2018 are over 30% higher than 2015 and the
 2 number of complaints has risen every year since 2015.

 3           The relentless rise in pursuits and complaints is cause for serious concern. Yet there has

 4 been no study from the OPD as to why this has occurred. Our entry into the so-called “information

 5 age” is not an explanation for the rise of complaints. There may well be a need for further reform in

 6 both officers’ conduct towards the public and the pursuit policy. A resolution to this ambiguity is

 7 essential to the compliance effort.

 8                                                CONCLUSION

 9           Despite the very promising figures on stops of African American and Latinos and the

10 progress on PRIME, the OPD is moving backwards on a variety of other issues. Three tasks have

11 been reinstated and one additional task has just been deemed out of compliance. Pursuits and

12 complaints have shown dramatic increases. The Compliance Director has overruled an EFRB on a

13 death case for the first time in the history of the Negotiated Settlement Agreement. Use of force

14 statistics have been revealed to be problematic, if not useless. The Oakland Black Officers

15 Association published an open letter in a local newspaper which raises serious concerns about
16 hiring and recruiting issues.

17        Plaintiffs’ attorneys do not expect perfection from the Oakland Police Department. The real

18 measure of compliance is not perfection, but how the OPD responds to its mistakes. We need to see

19 that the OPD can learn and correct its mistake without the intervention of the Court, the

20 Monitor/Compliance Director, and the Plaintiffs’ Attorneys. Thus far, the OPD’s record in this

21 regard is mixed. The next six months will be a decisive test of how much longer the Negotiated

22 Settlement Agreement will need to continue.

23                                          II.   CITY OF OAKLAND
24           This Case Management Conference Statement will focus on the four Negotiated Settlement

25 Agreement (NSA) tasks that are out of compliance or in partial compliance, including:

26                •   Task 5 (Internal Affairs Division (IAD) Complaint Procedures) – out of compliance

27                •   Task 30 (Executive Force Review Board) – out of compliance

28                •   Task 34 (Stop Data), including updates on the Department’s monthly Risk


     Joint Status Conference Statement 4.3.19      13                                     C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 14 of 67



 1                    Management Meetings (RMMs), implementation of Stanford’s 50 recommendations,

 2                    and crime and use-of-force rates – out of compliance

 3                •   Task 45 (Consistency of Discipline), including a report on the upcoming study to

 4                    determine whether racial or gender disparities exist in the Department’s

 5                    administrative investigation and discipline process – in partial compliance

 6 In addition, the City provides updates on the following projects and issues:

 7                •   The Department’s upcoming Discipline Disparity Study

 8                •   The implementation of PRIME (now called VISION)

 9                •   Data showing an increase in IAD Complaints over the past several years

10                •   The Department’s efforts to recruit and hire women

11           The City looks forward to discussing all of these issues in more depth at the upcoming Case

12 Management Conference. To that end, knowledgeable OPD commanders responsible for each of

13 the above tasks and projects will be present to provide further information to the Court and answer

14 any questions the Court may have about the Department’s commitment to sustainable reform and

15 the goals of the NSA.
16           A.       Task 5 (Complaint Procedures)
17           The Monitor last examined Task 5 in the Fifty-Sixth (Doc. No. 1213, filed September 13,

18 2018) and Fifty-Eighth (Doc. No. 1224, filed November 28, 2018) Reports. In both reports, the

19 Monitor noted that OPD remains in compliance with many of the Task 5 subtasks, and not all are

20 actively being monitored. Nonetheless, the City remains “not in compliance with task 5 based on

21 the provisions of the March 23, 2016 Court Order.” That Order noted irregularities in the

22 Department’s IAD investigation of the sexual misconduct scandal, Case No. 15-0771, and

23 authorized the Compliance Director to use his authority to ensure that the case was properly and

24 timely investigated and that “all appropriate follow-up actions are taken.” As noted in the last CMC

25 statement, the City has implemented all of the Court Investigator’s recommendations related to

26 Task 5 subtasks.

27           Additionally, since July 2018, the Monitor’s reviews of Task 5 have been almost universally

28 positive. Most of the subtasks reviewed were specifically found to be “in compliance.” And the


     Joint Status Conference Statement 4.3.19      14                                      C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 15 of 67



 1 Monitor’s review of arguably the most important Task 5 subtasks – i.e., those related to the quality
 2 of investigations (5.15-5.19 and 5.21) – shows substantial compliance and sustainable practices:

 3       Subtask                              56th Report                              58th Report

 4       5.15 and 5.16                        The Department gathered all              The Department gathered all
 5                                            relevant evidence and                    relevant evidence, conducted
 6                                            conducted appropriate follow             appropriate interviews and
 7                                            up interviews, but the IMT               properly assessed the
 8                                            disagreed with the assessment            evidence in all 18 cases
 9                                            of the evidence in one (out of
10                                            15) cases
11       5.17                                 “OPD has a sustained history of “OPD has a sustained
12                                            100% compliance with this                history of 100% compliance
13                                            task”                                    with this task”
14       5.18 and 5.19                        The IMT disagreed with                   “We did not disagree with
15                                            findings in one case, out of a           the findings in any of the
16                                            total of 15 cases reviewed               [18] cases we reviewed.” 2
17       5.20                                 Not actively assessing this              Noting an increase in DLI
18                                            subtask                                  cases that exceeded the 180-
19                                                                                     day deadline, but noting that
20                                                                                     OPD has taken steps to
21                                                                                     remedy the situation
22       5.21                                 Approving all of the                     Approving all of the
23                                            Department’s administrative              Department’s administrative
24                                            closures in the sample                   closures in the sample
25              The City believes this shows consistent and sustained improvement with respect to Task 5.
26
         2
             The Department recognizes that after the Fifty-Eighth Report the Compliance Director disagreed with—and used
27 his authority to overrule—the Department’s findings in a Class 1 case, which will be discussed in more detail below.
     Even with that disagreement, the IMT has collectively assessed the findings in 34 cases in the past six months and
28 disagreed with the findings in only 2 cases (5.9 percent).


     Joint Status Conference Statement 4.3.19             15                                             C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 16 of 67



 1 Given the full implementation of the Swanson recommendations and these reviews of Task 5, the
 2 City respectfully seeks a clear compliance standard and specific guidance from the Compliance

 3 Director and the Court with respect to what additional steps are necessary to come into compliance

 4 with Task 5.

 5           B.       Task 30: Executive Force Review Board (EFRB)
 6           Just three days ago, the IMT found that the Department is no longer in compliance with

 7 Task 30 as a result of the EFRB that was conducted regarding the officer-involved-shooting (“OIS”)

 8 that resulted in the death of Joshua Pawlik (Mr. Pawlik).

 9           Given recent changes in state law (SB 1421), the investigation and discipline documents

10 related to the Pawlik OIS are public records, and the Department has begun to redact and release

11 them pursuant to the California Public Records Act. Thus, it is public knowledge that the Chief and

12 the Compliance Director reached different conclusions regarding the findings in the Pawlik case.

13 Indeed, the City has produced, and consistent with its procedures, publicly posted the EFRB report,
                                                                        3
14 the Chief’s Addendum thereto and the Compliance Director’s Addendum.

15           The Department disagrees with the IMT’s finding that the EFRB review in this case was

16 inadequate and should result in an “out of compliance” finding for this task. The EFRB took place

17 over three days and was consistent with DGO K-4.1. It involved extensive questioning of the IAD

18 and CID investigators, as well as subject matter experts on the Department’s training regarding

19 critical incident tactics, supervision and the use of deadly force. After sending IA investigators

20 back to do additional investigation and analysis, the Board engaged in its own analysis of whether

21 the force involved was in compliance with the law (Graham v. Connor) and policy. The Board also

22 spent significant time examining issues of tactics and supervision to determine not only whether the

23 officers and supervisors complied with policy and training, but whether they could have used

24 different tactics that might have averted the need for deadly force. As a result of the EFRB, the

25

26       3
           Under SB 1421, all investigatory materials and discipline proceedings (including EFRB reports) in Level 1 use of
     force incidents and in-custody deaths will be publicly released under the California Public Records Act. SB 1421 thus
27   will provide ongoing transparency and opportunity for the public to scrutinize the Department’s investigations,
     procedures and findings both while the Court continues to provide oversight and after the Department achieves full
28   compliance and is no longer under federal monitoring.



     Joint Status Conference Statement 4.3.19            16                                             C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 17 of 67



 1 Board issued a detailed 45-page report that discussed its deliberations and findings.
 2             Moreover, the Department has had five years of sustained compliance with EFRBs. During

 3 the last five years, the Department has conducted 17 EFRBs—all of which were found to be in

 4 compliance with the NSA and Department policy, often with IMT comments about their

 5 “thoroughness” and appropriate findings. It is unrealistic to believe that the Department and the

 6 Monitor will always agree on EFRB findings, or that complete agreement in all cases should be the

 7 compliance standard.

 8             Ultimately, the disagreement about the EFRB review of Mr. Pawlik’s death and the ERFB’s

 9 findings puts the City in a very awkward position. This case is not the place to litigate which

10 findings—the Chief’s or the Compliance Director’s—are “right.” To begin with, doing so could

11 improperly influence the City’s ongoing investigation and discipline process, and potentially

12 undermine the City’s ability to uphold any discipline imposed that may be challenged through the
                     4
13 grievance process. Moreover, whether or not the officers’ actions were consistent with law and

14 policy may also ultimately be decided by the Judge or jury in the federal civil rights case filed by the

15 Pawlik family (who is represented by Plaintiffs’ counsel, Mr. Burris) against the officers involved
16 in the incident.

17             Accordingly, the focus here should be on the following goals, which the City believes are

18 universally shared by the Department, the Police Commission, Plaintiffs’ counsel, the IMT:

19             First, ensuring that the Department’s training, tactics and supervision related to critical

20 incidents—particularly when officers are presented with sleeping, unconscious or unresponsive

21 individuals with a firearm—constitute best practices. The Department’s goal is always to preserve

22 the sanctity of life. To that end, the Chief has already ordered a team of Department trainers and

23 subject matter experts (SMEs) to engage other agencies and review their policies, procedures and

24 training for critical incidents that involve sleeping, unconscious or unresponsive armed individuals.

25
         4
             Although the Compliance Director overturned the Department’s findings, the City’s independent Community
26 Police Review Agency has not yet completed its investigation or rendered its findings. Pursuant to the City Charter, if
     the CPRA findings match the Department’s findings (or, in this case, the Compliance Director’s findings) then those
27 become the final City findings and discipline (subject to the grievance process in the OPOA MOU). If, however, the
     CPRA disagrees with the Department’s findings, then a discipline panel comprised of three Police Commissioners will
28 review both the Department and CPRA investigations and findings and render final findings and discipline.


     Joint Status Conference Statement 4.3.19            17                                             C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 18 of 67



 1 Based on their research, this group will be tasked with outlining tactical considerations and
 2 strategies for safely mitigating these high-risk incidents. They will also develop additional reality-

 3 based scenario training and classroom training. The Department will partner with the Police

 4 Commission in developing final policy and training, and, as always, it will be shared with the IMT

 5 and Plaintiff’s counsel.

 6           Second, ensuring that the Department’s Level 1 investigations follow best practices.

 7 Accordingly, the Chief has ordered a team of CID and IA commanders to jointly explore

 8 improvements to the Department’s investigations of Level 1 use of force, including the potential

 9 development of a Force Investigations Team and policy.

10           Third, examining the Department’s EFRB process for potential improvements that will

11 continue to ensure a thorough process that focuses not just on appropriate findings, but that also

12 provides a comprehensive review of policy, training and tactics with the goal of minimizing force

13 while still ensuring officer and public safety. Accordingly, a final group of commanders will

14 examine and develop proposals for improving the EFRB process, including the possibility of

15 incorporating additional voting or non-voting board members from outside of the Department.
16           Finally, as the Department continues to improve its Level 1 force investigation and review

17 processes, the City also seeks an honest conversation and guidance regarding what is necessary to

18 achieve compliance with this Task. Currently, because of the Department’s training in de-

19 escalation and its reduction of Level 1 uses of force, there are no open Level 1 investigations (which

20 include Level 1 uses of force, in-custody deaths and pursuits that result in a death), meaning the

21 Department will not be conducting another EFRB for at least the next 10-12 months, and hopefully

22 longer.

23           C.       Task 34: Stop Data
24                    1.       The Department Leads California Law Enforcement Agencies in
                               the Collection and Analysis of Stop Data
25
             In the last few Case Management Conference Statements, the Department has recounted
26
     many of the City’s industry-leading stop data achievements. Those include, but are not limited to:
27
     the collection of more and better stop data than any other law enforcement agency in California; the
28


     Joint Status Conference Statement 4.3.19    18                                      C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 19 of 67



 1 publication of Departmental stop data for review and study by third parties (including academic
 2 researchers); the analysis of stop data to inform the Department’s crime reduction strategies and

 3 stops (intelligence-led and precision-based); and, an industry-leading requirement that officers use

 4 body-worn cameras to record discretionary stops.

 5              As noted in the last CMC statement, the Department completed revision of its stop data

 6 forms for purposes of complying with AB 953 (the Racial Identity and Profiling Act of 2015),

 7 which requires the Department to collect certain state-mandated categories of stop data starting on

 8 January 1, 2019, and report its data to the state no later than April 1, 2020. The Department’s new

 9 stop data forms not only collect the state-mandated data, but also a larger set of stop data categories

10 necessary to continue the Department’s more robust stop data analysis and RMM efforts. Officers

11 were trained on the new forms in December 2018. The new forms were implemeted on December

12 20, 2018 in order to make sure that officers were proficient with the new forms by the January 1,

13 2019 deadline.

14                       2.      The Department Continues To Use Data To Reduce Its
                                 “Footprint” On the Community And Examine Outlier Squads
15                               And Officers
16              The Department’s analysis of stop data during its monthly Risk Management Meetings

17 seeks to: 1) identify policies and practices which adversely impact communities of color (in

18 particular African-Americans) in order to reduce the Department’s “footprint” on these traditionally

19 over-policed communities; and 2) identify and examine “outlier” squads and officers to determine

20 whether their actions are consistent with constitutional policing and Department directives, or are
                                                               5
21 instead indicate potential bias and/or disparate treatment.

22                               a.       Severe Reductions In the Overall Number of Stops
23              The Department’s focus on intelligence-led policing continues to bring significant and

24 positive results. The Department’s percentage of “intelligence-led” stops is still increasing. At the

25 same time, the Department continues to reduce its overall number of stops (particularly

26
         5
             The Monitor has also recognized the Department’s “integration of its stop data into the wider framework of risk
27 management”, which includes analysis of officer, squad, area and Department-wide data on complaints and discipline,
   uses of force, and pursuits and collisions, as well as a review of officers on intervention and supervisory monitoring.
28


     Joint Status Conference Statement 4.3.19              19                                              C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 20 of 67



 1 discretionary stops), thus reducing the Department’s impact on the community.
 2              As the IMT recognizes, the “overall levels of stops” is a “key factor” for understanding stop

 3 data. (Sixtieth Report of the Independent Monitor for the Oakland Police Department [“Sixtieth

 4 Report”], Doc. No. 1238 at 7.) Attached hereto as Exhibit A is a chart entitled “Oakland Police

 5 Department Discretionary Stops By Race: 2014-2018,” which shows the overall number of

 6 discretionary stops by race for each of the last four years. Total stops in 2014-2017 averaged over

 7 30,000 per year. After the implementation and training on intelligence-led policing, the Department
                                                                       6
 8 reduced its stops by 37 percent in 2018 for a total of 19,900 stops. The overall number of stops in

 9 every category of race (African American, Asian, Hispanic, White and Others) are down, but the

10 drop for African-Americans is particularly substantial—from 19,185 in 2017, to 10,874 in 2018—a

11 43% reduction. These statistics reinforce those presented at the last CMC for the first nine (9)

12 months of 2018, and show that the Department’s focus and training on intelligence-led policing

13 represents a significant cultural shift in the Department’s approach to patrol policing. The
                                                                         7
14 Department is committed to sustaining these changes in the long-term.

15              The Department’s changes in policy and policing strategies have also had a small effect on

16 racial disparities in the data—i.e., the percentage of stops attributable to each racial group.

17 Attached hereto as Exhibit B is a chart entitled “Discretionary Stops by Race: 2014-2018”, which

18 illustrates a six percent reduction in disparity related to African-Americans from 2017 to 2018.

19              As the IMT has noted, the Department is not unusual or atypical with respect to racial

20 disparity: “Research elsewhere has shown that the highest volume of stops by police involves

21 African Americans – and that is also true in Oakland.” (Sixtieth Report, Doc. No. 1238 at p. 7.)

22 While numerous articles and research establish that racial disparities exist in policing across the

23
          6
              As noted on the chart, because of the implementation of new stop data forms on December 20, 2018, to comply
24 with the state’s new stop data requirements (AB 953), the data for 2018 includes stops through December 19, 2018.
     Even if one were to project a small adjustment for the last twelve days of the year based on a daily average of stops
25 (54.5) over the course of the year, the final number (20,554) would still represent a massive reduction in overall stops.
     Moreover, the number is likely to be lower given that the last two weeks of the year—which involve the holidays—
26 generally have lower numbers of stops per day.

27        7
            The City’s final crime statistics for 2018 also continue to show that the severe reduction in stops attributable to
     intelligence-led policing has not come as a result of de-policing or at the cost of the Department’s core mission:
28   preventing and reducing crime. (See Exhibit H.)



     Joint Status Conference Statement 4.3.19               20                                                C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 21 of 67



 1 country, there is little to no research—and certainly no established “best practices”—on how to
 2 actually reduce racial disparities in stop data.

 3             To date, the Department’s collection and analysis of stop data and work with outside

 4 researchers has led to, inter alia, changes in its policing strategies (including the introduction of

 5 intelligence-led policing and reduction of traffic citations for mechanical issues, which disparately

 6 impact lower income and minority communities), changes in the Department’s handcuffing policy

 7 to address disparity in its handcuffing rates, a proposed probation and parole policy which includes

 8 first-in-California restrictions on probation and parole searches of non-violent offenders (to address

 9 disparity in searches), and Department-wide implicit bias training. OPD is hopeful that these

10 changes (most of which took place over the last one to two years), are in fact having some effect on

11 racial disparities.

12             Ultimately, however, it is the Department’s process of collecting and analyzing stop data to

13 identify and address racial disparities—as well as its willingess to collaborate with outside

14 researchers and academics—that represents industry-leading best practices.

15                        b.      The Identification and Analysis of Outlier Squads and Officers or
                                  “Drilling Down”
16
               The Department also continues to perfect its drill-down and in-depth analyses of squad and
17
     individual officer data to ascertain the basis for any identified disparate treatment. In prior IMT
18
     reports this had been an issue on which the IMT has openly criticized the Department. During the
19
     last two RMM meetings, however, the IMT has expressed approval of the Department’s drill down
20
     processes. Continued criticism of the Department’s drill down process is noticeably absent from
21
     the Sixtieth Report. 8 Indeed, the Monitor’s report positively noted the Department’s “extensive
22
     review of ‘deliverables’” provided to Area Commanders from the previous RMM, which often
23
     includes deep dives into the data for outlier officers and squads. (Sixtieth Report, Doc. No. 1238 at
24
     pg. 6.)
25
               8
                   Last fall—when the issue of drilling down was a focus of the IMT’s Task 34 criticism—the IMT informed the
26 Department that its members would lead a RMM meeting. Recently, the IMT decided to instead hold a RMM
     “technical assistance” meeting, which took place during the March 2019 site visit. That meeting did not offer criticism
27 or improvement of the drill down process, but instead offered statistical instruction and commentary on how the
     Department should appropriately categorize, chart, and examine trends in stop data over time.
28


     Joint Status Conference Statement 4.3.19              21                                            C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 22 of 67



 1             The Department has previously described the process of examining stop data for squads and

 2 officers whose data is not in line with the Department’s expectations or deviates from the norm,

 3 including an extensive review of their stop data narratives and body camera footage. Area

 4 commanders are then specifically and purposefully questioned regarding their review and

 5 conclusions during RMMs. In order to institutionalize this process and ensure that all OPD

 6 members (including Sergeants and Officers) understand the RMM process and its goals, the

 7 Department has begun holding additional RMM meetings at the Area level. That is, in each patrol

 8 area and the Ceasefire unit, Captains are meeting with their area Lieutenants and Sergeants to

 9 analyze and address the data in the same manner that the Executive Commanders do with Area

10 Captains at the monthly Risk Management meetings. The Department is hopeful that this process

11 will result in an understanding and appreciation of the RMM management process at all levels of

12 the Department.

13                      3.      Status of Implementation of the Stanford “50 Recommendations”
14             The Department continues its work implementing the remaining Stanford 50

15 recommendations. As part of this process, the Department also continues to provide monthly
16 updates on the implementation to the IMT, Plaintiff’s counsel and Dr. Eberhardt.

17             The current version of the Stanford Recommendations tracking sheet is attached hereto as

18 Exhibit C, and includes anticipated completion dates for those recommendations that are still “in
             9
19 progress.” The Department has now completed 42 of the Stanford recommendations. The status

20 of the remaining eight recommendations follows:

21                                 Leverage Body-Worn Camera (BWC) Footage

22     11        Invest in the development of a BWC early warning system

23               As part of VISION (formerly “PRIME 2.0”), the Department will be integrating body

24               worn camera footage to allow supervisors and commanders to immediately review

25               stops, arrests and uses of force. As described further below, automatic links between the

26               Department’s body worn camera system and VISION have proven technically

27
         9
             Before marking a recommendation as “implemented”, the Department discusses the recommendation and the
28 Department’s response with Dr. Eberhardt and receives her agreement that implementation has been achieved.


     Joint Status Conference Statement 4.3.19           22                                          C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 23 of 67



 1
               impossible. Accordingly, the Department is developing the capability to allow officers
 2
               to manually link body worn camera footage to incident reports in VISION. The
 3
               Department anticipates this recommendation to be completed along with the
 4
               implementation of PRIME 2.0 in July 2019.
 5
       12      Build a stop data dashboard
 6
               This recommendation will also be implemented as part of the development of VISION.
 7
               As described further below, this workstream was temporarily paused due to the need for
 8
               additional data elements, but has resumed. Draft stop data dashboards have all been
 9
               reviewed and agreed upon. After full development, final versions of the dashboards will
10
               be reviewed beginning April 1, 2019, and fully implemented in VISION in July 2019.
11
                                           Collaborate with Data Partners
12
       17      Hire a data manager
13
               The City has completed the job announcement and supplemental questions for this
14
               position, which have been shared with and approved by the IMT.
15
               The City anticipates screening of applicants, interviews and hiring to be completed by
16
               the end of June 2019. Job duties will include ensuring that OPD uses available data to
17
               better inform risk management efforts, including conducting statistical analyses of all
18
               OPD personnel to determine outliers for risk assessments. The individual in this
19
               position will also work directly with OPD managers and supervisors to ensure that there
20
               is a clear understanding of the data available for managing risk and providing high-level
21
               policy and personnel recommendations to the Chief for purposes of risk management.
22
               Additional responsibilities will include working with developers to ensure the
23
               Department’s risk management data is accurate and developing new systems to support
24
               risk management efforts.
25
                                                Improve Feedback Channels
26
       23      Conduct customer-service audits after routine stops (Stanford)
27
               This recommendation was for an independent entity—such as a research team—to
28


     Joint Status Conference Statement 4.3.19          23                                  C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 24 of 67



 1
               contact community members who have recently undergone a police stop and ask about
 2
               their experience. The Department has elected to have Stanford conduct these
 3
               interviews. The City expects this to be completed by June 2019.
 4
       24      Regularly administer community surveys
 5
               The City has selected a surveyor following a formal Request for Proposal process.
 6
               OPD’s worked with the Mayor/City Administration and the vendor to finalize the scope
 7
               and survey design, and is in the process of obtaining input on the survey scope from
 8
               other stakeholders and community groups. The City hopes to roll the completed survey
 9
               out in April of 2019, and have survey results by the end of May 2019.
10
                                            Train Officers in Social Tactics
11
       25      Make Trainings Shorter and More Frequent
12
               The Department’s training division is currently developing scenario-based classes
13
               designed to improve police-community relations that range from 2-4 hours in length,
14
               and which will be offered more frequently. A few of the other opportunities that have
15
               been or will be offered include, but are not limited to:
16
                   •   Sworn personnel have been offered training opportunities through Citywide
17
                       Training, including the “Advancing Racial Equality Academy – 4 modules.”
18
                   •   All sworn members received a second round of Procedural Justice Training
19
                       before the end of November 2018.
20
                   •   Working with Equal Justice USA to provide short, intimate training sessions on
21
                       Trauma-Informed Policing through the International Association of Chiefs of
22
                       Police Collective Healing Initiative (December 2018).
23
                   •   Increase use of line-ups for regular, brief trainings on a monthly or bi-monthly
24
                       basis. Topics could include updates on relevant policy changes and curated
25
                       videos that showcase relevant community events and information.
26
               The Department hopes to have full implementation of this recommendation no later than
27
               May 2019.
28


     Joint Status Conference Statement 4.3.19         24                                    C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 25 of 67



 1
       28      Incentivize training-in-action workshops
 2
               The Department is working on developing both internal and external opportunities for
 3
               officers to receive continued training, particularly on social tactics. Officers who attend
 4
               outside, non-mandatory trainings already receive positive supervisory notes in their
 5
               personnel files. The Department is also exploring other incentives, including
 6
               Departmental recognition for those officers who exceed expectations with respect to
 7
               their procedural justice performance.
 8
                                                Enhance Risk Management
 9
       49      Produce and publish an annual Racial Impact Report
10
               This report is in its final review stages with the City Administration, and the Department
11
               anticipates publishing the report in Spring 2019.
12
     The Department looks forward to updating the Court on its continued progress on the remaining
13
     Stanford Recommendations at the next Case Management Conference.
14
             D.        Task 45: Consistency of Discipline
15
             The Monitor’s January 2019 Report (Doc. 1229) again assessed and approved several
16
     subtasks related to Task 45, including:
17
                  •   The Department’s maintenance of a centralized system for documenting and
18
                      tracking discipline and corrective action, with 100% compliance
19
                  •   The Department’s appropriate application of its Discipline Matrix (adopted
20
                      in March 2014) to all 18 of the cases with sustained findings that were
21
                      approved between August 1 and September 30, 2018
22
                  •   The Department’s conduct of two Skelly hearings in September and October
23
                      2018, resulting in Skelly reports that “contained adequate justification for
24
                      the results documented”
25
                  •   The Department’s adequate training of all current commanders and Skelly
26
                      hearing officers
27
             As discussed in the City’s last CMC statement, the City completed implementation
28


     Joint Status Conference Statement 4.3.19         25                                     C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 26 of 67



 1 of all of the Swanson Recommendations related to the sexual misconduct scandal last fall,
 2 including those recommendations related to the investigation of misconduct and imposition

 3 of discipline. Nonetheless, the Fifty-Ninth Report finds that the Department remains in

 4 “partial compliance” with Task 45. It is unclear, however, what the basis is for the finding

 5 of “partial compliance.” Accordingly, the City respectfully requests specific guidance from

 6 the IMT or the Court on what additional steps, if any, are necessary to achieve full

 7 compliance with this task.

 8              E.       The Discipline Disparity Study
 9              Although the parties still disagree on whether a study to determine if racial and gender bias

10 exists in the Department’s administrative discipline process is a Task 45 issue that must be

11 completed before the City can be found in full compliance with the NSA, they nonetheless continue

12 to work cooperatively to complete such a study.

13              Since the last CMC, the City issued a Request for Proposals (“RFP”) for a “Discipline

14 Disparity Study” that will be based on five years of data (2014-2018), and examine the

15 administrative investigation and discipline of sworn personnel and academy police officer trainees
16 in the Academy. The Department received several quality proposals from very capable and

17 reputable consulting firms with investigative, statistical and law enforcement experience. The City
                                                                                                      10
18 invited Plaintiff’s counsel, Mr. Burris, to participate in the review and selection of the vendor.

19 The panel selected a vendor, and the contract is being finalized. The vendor’s scope of work has

20 been finalized and shared with the IMT, Plaintiff’s counsel and the OPOA (and a copy of which is

21 attached hereto as Exhibit D).

22              The Department will continue to work with the other parties on this project and keep the

23 IMT and the Court informed of progress.

24              F.       Development of VISION (formerly “PRIME 2.0”)
25              The City has renamed the anticipated PRIME 2.0 system “VISION.” Development of

26 VISION continues to make good progress towards project completion in July 2019.

27
         10
              The Department also invited other stakeholders to participate in the process, including the City’s Director of
28 Race and Equity programs and the OPOA.


     Joint Status Conference Statement 4.3.19               26                                               C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 27 of 67



 1           Since the last reporting period the project has encountered a few minor delays due to

 2 “unknowns” typical of projects of this size and complexity. In VISION’s case, the major

 3 unanticipated delay was related to desired data elements that were missing from the Risk

 4 Management/Analytics component of the project. The City noted this possibility of schedule

 5 slippage in the last CMC statement. All missing data elements have been identified, a Change

 6 Request (CR) executed with the vendor, and the elements have been created and loaded into the

 7 data warehouse. During the period of implementing the CR, the Risk Management project stream

 8 was halted because proceeding without the necessary data elements would have been an inefficient

 9 use of resources. Due to this and a number of other smaller issues, the overall project is

10 approximately 3 weeks behind the original schedule. The original schedule, however, included an

11 8-week buffer in anticipation of the discovery of additional development tasks over the life of the

12 project.

13           As a reminder, VISION consists of five separate workstreams. Attached hereto as Exhibit E

14 is a chart showing the schedule for the implementation of each workstream, and following is a

15 summary of the City’s progress in each of the five areas:
16           1)       A new personnel database to track employee and supervisor assignments that is

17                    easier to use and integrates with other PRIME functions. The City’s ITD

18                    completed development of this system, now referred to as “OPD HRM”, in July

19                    2018 and moved the system into full production in August 2018.

20           2)       PRIME+ reengineering of PRIME 1.0 – operational data collection and

21                    reporting. This project stream is currently in the Development/Implementation

22                    phase and is now projected to have a completion date of June 2019. The completion

23                    date has been adjusted due to implementation of the aforementioned CR and a

24                    number of less significant task delays. Of the 10 modules that comprise this

25                    operational application, successful demos of three modules have been completed and

26                    demos of the remaining seven modules are scheduled during the next six weeks with

27                    target completion of May 1, 2019.

28           3)       Ability to access an officers’ complete training history. The City contracted with


     Joint Status Conference Statement 4.3.19     27                                      C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 28 of 67



 1                    LEFTA Corporation to develop a new Academy Training Module and to migrate

 2                    OPD’s existing training data from TMS and Power DMS into LEFTA’s METR field

 3                    training applications. Both of these tasks have been completed in addition to a

 4                    Change Request to implement an application program interface (API) to allow for

 5                    periodic extraction of the data for loading into the VISION data warehouse.

 6                    Implementation of the METR to “go live” is currently underway with completion

 7                    expected by the end of March 2019.

 8           4)       Risk Management analytical reporting (being developed in collaboration with

 9                    Stanford) and dashboards that assist in automatic analysis of stop data and

10                    other early-warning indicators. As described above, this workstream was paused

11                    due to the need for additional data elements. All data elements have been resolved

12                    and the workstream has since resumed. At the time of the last CMC, the City and

13                    vendor (Slalom) were sharing the draft Dashboards with the IMT, Stanford and Mr.

14                    Chanin for review and comment. The dashboards have all been reviewed and agreed

15                    upon and are being implemented. The updated schedule calls for completion and

16                    demo of 2-3 dashboards every two weeks beginning April 1, 2019. Validation of

17                    data is also underway.

18           5)       Integration of body worn camera (BWC) footage into PRIME to allow

19                    immediate review of stops, arrests and uses of force. The Department is

20                    committed to having video footage automatically linked to Incident Reports in the

21                    VISION system. As noted in the last CMC statement, however, the City anticipated

22                    possible technical difficulties with such links being automatically created.

23                    Discussions with the BWC vendor VieVu concerning development of an application

24                    programming interface (API) to access the video footage have indeed proven

25                    disappointing. At this time, it appears inclusion of automatically created video links

26                    may not be technically possible. Accordingly, the Department is pursuing the ability

27                    for officers to manually insert links of relevant footage into a Case/Incident report.

28


     Joint Status Conference Statement 4.3.19       28                                       C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 29 of 67



 1       The City remains confident in final implementation of VISION in July 2019.

 2            G.      Force Reporting
 3            At the last CMC, given concerns with the potential underreporting of force, the Court

 4 reactivated Tasks 24 (Use of Force Reporting Policy) and 25 (Use of Force Investigation and Report

 5 Responsibilities). During the last site visit, the Department had a productive meeting with the

 6 Monitoring Team regarding Use of Force cases currently under review, and the City understands
                                                                                         11
 7 that the Monitor’s assessments of those tasks will be included in the next IMT report. The

 8 Department welcomes this review and looks forward to establishing its ongoing and sustainable

 9 compliance with these tasks.

10            In the meantime, the City wants to bring the Court up to speed on progress made since filing

11 its February 1, 2019 Status Report on Use of Force Audits. That filing included the Office of

12 Inspector General’s completed audit on the drop of Level 4 Intentional Pointing of a Firearm (“the

13 Firearm Audit”) and the Command’s response to OIG’s audit findings. (See Doc No. 1231.) The

14 Status Report also discussed the OIG’s review of all documentation and PDRD footage in all 14 of

15 the cases the Monitor flagged during its initial review of use of force cases (the “Use of Force
16 Review”).

17            The Firearm Audit and Use of Force Review did reveal concerns with underreporting,

18 primarily caused by policy issues, but also involving training and supervisory failures. As a result,

19 the Department referred several officers and supervisors for Internal Affairs Investigations and

20 possible disciplinary action. Additionally, the Department’s responses to the concerns identified in

21 the Firearm Audit and Use of Force Review are three-fold:

22            First, in order to address the supervisory failures, the Chief immediately issued a Special

23 Order requiring all Sergeants to review the PDRD of arrests made pursuant to California Penal

24 Code sections 69 (Obstructing or resisting executive officer in performance of duties), 148

25 (Resisting, delaying or obstructing) and 243(b) & (c) (battery on a peace officer). These types of

26

27       11
           During this meeting, the IMT again reported that they had no concerns with the appropriateness of the force used,
     but were instead reviewing whether reporting and supervisory review/investigation of the force was consistent with
28   Department policy.



     Joint Status Conference Statement 4.3.19            29                                             C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 30 of 67



 1 arrests generally involve physically resistant subjects and are therefore more likely to involve an
 2 officer using force. Accordingly, the Chief’s Special Order requires Sergeants to view the video

 3 from the beginning of the incident through the arrest and document/annotate their review of the

 4 PDRD footage in OPD’s PDRD software system.

 5               Second, the Department is working to rewrite its Use of Force policies to address the policy

 6 issues raised by the Firearm Audit and Use of Force Review. After numerous internal meetings

 7 with Command staff, Research and Planning and the Office of Inspector General (which conducted

 8 the audit), the Department has come up with multiple potential changes to DGO K-3 and K-4 to

 9 address problems of interpretation and reporting. These changes are meant to ensure the collection

10 of data any time officers are using force during a detention or arrest, as well as the appropriate

11 supervisory review and investigation of force. The Department’s proposed changes currently

12 include, but are not limited to:

13               •   Removing the word “intentional” from language regarding the pointing of firearm at a

14                   person 12

15               •   Redefining “takedown” to a broader definition that captures all instances of officers

16                   using physical force to cause a person to go to the ground not under their own control

17               •   Re-categorizing multiple types of force for reporting purposes to streamline and ensure

18                   accurate reporting

19               •   Adding a new type of reported force to capture all instances where officers use any

20                   physical force to overcome resistance during an arrest or detention or defend themselves

21                   or others against combative action

22 In order to implement these—and potentially additional—changes, the Department has held two

23 meetings with Plaintiffs’ counsel (Mr. Chanin) and a member of the Police Commission to discuss

24
          12
               By way of reminder, when it first became clear last fall that there was confusion regarding the meaning of
25 “intentional pointing” of a firearm, the Chief issued a directive to the Training Division to provide immediate re-training
     to all patrol officers that a reportable pointing of a firearm exists when the weapon is pointed at any part of the body
26 (including the lower extremities) versus low-ready (where the firearm is pointed at a 45-degree angle or less and not at a
     person). After the completion of the training, the Department saw an immediate and marked increase in reportable
27 Level 4 uses of force. Reported Level 4 uses of force remain high in January and February 2019 (151 and 123,
     respectively). Accordingly, although the Use of Force policy has not yet “officially” changed, it appears that officers
28 have respondeed to the training and embraced the broader definition for purposes of reporting.


     Joint Status Conference Statement 4.3.19                30                                              C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 31 of 67


                                                                                   13
 1 these proposed changes, and kept the IMT informed about its progress and intent. While the
 2 Department understands the urgency associated with making the necessary fixes to ensure accurate

 3 reporting of force, it also clear that the Department needs to address DGO K-3 and K-4 in a

 4 thoughtful, purposeful and holistic fashion. The Department is not looking for a bandaid, but Use

 5 of Force and Force Reporting policies that are clear and sustainable.

 6              Third, the Department has opened and is currently conducting a “Global Use of Force

 7 Audit”—a more fulsome and formal audit into use of force reporting generally. This Global Audit

 8 will include the 14 cases from the Use of Force Review, as well as a number of additional cases

 9 from 2018 that were identified using similar methodology. The Global Audit will also include a

10 deeper look at incidents from a small group of squads and supervisors that appear to be potential

11 outliers with respect to the reporting and review of force. As with the initial Use of Force Review,

12 the Department has referred—and will continue to refer—any cases involving potential MOR

13 violations to Internal Affairs for full investigation, findings, and, if necessary, the imposition of

14 discipline. The Department expects the Global Use of Force Audit to be complete, including

15 findings and a Command response, in mid-June 2019. Accordingly, the City anticipates filing the
16 completed audit and the Department’s Command Response (including additional proposed changes

17 to training, policy or procedure) before the next regularly scheduled Case Management Conference.

18              H.      Rising Trend In IAD Complaints
19              Every two weeks, the Department examines and reports statistics on Use of Force, Pursuits

20 and Complaints to the Compliance Director. As a result of this process, OPD and the IMT have

21 noticed that the number of complaints and sustained complaints have trended slightly up over the

22 last year. The following table reflects the Department’s overall complaint numbers and sustained

23 complaints for 2017 and 2018:

24

25

26
         13
              Pursuant to the City’s Charter, the Police Commission must approve any changes to the Department’s Use of
27 Force policy. Unfortunately, the Police Commissioner who participated in these discussions recently resigned and the
     Commission has elected new members, a new Chair and a new Vice Chair. Accordingly, the Department is reaching out
28 to the Commission to seek one or more new Commissioners to participate in this process.


     Joint Status Conference Statement 4.3.19             31                                            C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 32 of 67



 1
                           Year                            Complaints                            Sustained
 2
                           2017                                 1267                                 50
 3
                           2018                                 1400                                 66
 4
     Moreover, the data examined during the Department’s risk management process reveals that the
 5
     complaints have trended up four of the last five years. (See Exhibit F.)
 6
                The Department has been drilling down in the complaint data to determine trends and
 7
     manage risk, but does not yet have definitive answers—e.g., are these trend lines in fact due solely
 8
     to a change in officer behavior? Are they also influenced by other factors, including but not limited
 9
     to: a more accessible and refined IAD intake process; training and enforcement of DGO M-3’s
10
     requirements that officers affirmatively ask clarifying questions to determine whether individuals
11
     want to file a complaint; increased supervision and accountability in the Department resulting in
12
     more self-discovered IA cases; new technology that allows the Community Police Review Agency
13
     (“CPRA”) to accept complaints via a phone-based app and the web (which clearly resulted in a
14
     “bump” of cases in early 2018); and an appropriately increased societal focus on police
15
     accountability nationally? 14
16
                Wanting a better understanding of officer behavior behind these numbers, the Department
17
     examined the specific allegations for every case in 2017 and 2018, resulting in the chart attached
18
     hereto as Exhibit G. While there was an increase in overall complaint numbers and a general trend
19
     of the number of allegations increasing over the past five years, there was a 16 percent decrease in
20
     allegations from 3267 in 2017 to 2984 in 2018 in the number of allegations. A single complaint
21
     represents a single IAD case, but allegations are the total number of potential MOR violations
22
     across all IAD cases. For example, an Officer’s non-preventable traffic incident would generally
23
     constitute a complaint with a single MOR violation allegation (e.g., 342.00-2o DEPARTMENT
24
     PROPERTY AND EQUIPMENT – PREVENTABLE COLLISION). A high-risk arrest involving
25
     multiple officers, however, could generate a single complaint with multiple allegations against
26

27
         14
              Individuals can file complaints directly with the CPRA, which forwards those complaints to IAD for parallel
28 investigation.


     Joint Status Conference Statement 4.3.19              32                                             C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 33 of 67



 1 multiple officers (e.g., false arrest, excessive force, conduct towards others, etc.).
 2               The biggest increases in allegations came in two categories: SERVICE COMPLAINTS

 3 (0000.01-0b) and DEPARTMENT PROPERTY AND EQUIPMENT—PREVENTABLE

 4 COLLISION (342.00-2o). Service complaints are not allegations of misconduct, but are generally

 5 complaints that do not constitute a violation of law or policy (generally, these are complaints that

 6 the Department did not respond to calls for service quickly enough or in a manner that the

 7 complainant desired but was not required by law or policy). The increase in preventable collisions

 8 MOR allegations is two-fold: 1) an actual increase in preventable collisions (which include several

 9 cases where officers hit fixed objects while parking); and, more significantly, 2) a change in policy

10 that now initially captures all collisions as a 342.00-2o PREVENTABLE COLLISION complaint,
                                                                                             15
11 but if the collision is later determined non-preventable it is “administratively closed.”

12               It is important to note that the Department also saw a decrease in some key MOR violations

13 that speak to constitutional patrol policing, including PERFORMANCE OF DUTY

14 UNINTENTIONAL/IMPROPER SEARCH, SEIZURE OR ARREST (314.39-2e) and CONDUCT

15 TOWARD OTHERS – DEMEANOR (314.08-2a).
16               The Department will continue to actively and continuously monitor these numbers and

17 trends as part of its overall Risk Management process to identify any areas where Department and

18 Officer performance can be improved.

19               I.       Recruiting Women To the Department
20               Recruiting women into policing has never been easy. It is even harder now when the job

21 market is strong. But it is simply unacceptable to the Department to have an academy class with no

22 female recruits.

23               Accordingly, in 2018, OPD increased its focus on recruiting female officers. First, the

24 Department made some changes to its system for recruit testing in order to attract and accommodate

25 a larger and more diverse applicant pool. Previously, the Department administered applicant testing

26
          15
               The Department is taking a multi-pronged approach to the increase in collisions—including an increase in driver
27 training in the Academy, new training tools for officers involved in collisions (including use of a driving simulator
     owned by the County), and an audit and examination of the Department’s pursuit policy (which already severely
28 restricts the conditions under which officers may engage in a vehicle pursuit).


     Joint Status Conference Statement 4.3.19               33                                             C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 34 of 67



 1 somewhat infrequently. Now, the Department contracts with an outside vendor to conduct testing
 2 on a more frequent basis on different days of the week and at different times. This has increased the

 3 overall number of recruits, including female applicants. Second, the Department participated in

 4 several panels and symposiums geared towards female recruits and junior college students. Just this

 5 last weekend, the Department hosted an open house for women interested in careers in law

 6 enforcement at the Police Administration building, where approximately 30 women met with more

 7 than a dozen current female officers.

 8           The Department’s efforts appear to be paying off—the Department’s upcoming academy

 9 class (starting on March 25, 2019) will have eight (8) female recruits in a class of 40 (or 20

10 percent).

11               III.     INTERVENOR, OAKLAND POLICE OFFICERS ASSOCATION
12           Intervener, Oakland Police Officers’ Association continues to work collaboratively with the

13 City, Police Department and Plaintiffs’ counsel toward full implementation and compliance with

14 the NSA. To that end, Intervener stands ready to assist the Court in any manner it deems

15 appropriate
16

17 Dated: March 22, 2019
                                                   BARBARA J PARKER, City Attorney
18                                                 MARIA BEE, Chief Assistant City Attorney
                                                   DAVID A. PEREDA, Special Counsel
19                                                 RYAN G. RICHARDSON, Special Counsel
                                                   KIMBERLY A. BLISS, Supervising Deputy City Attorney
20                                                 JAMILAH A. JEFFERSON, Senior Deputy City Attorney
21

22                                           By:         /s/ Barbara J. Parker
                                                   Attorneys for Defendant(s)
23                                                 CITY OF OAKLAND
24 Dated: March 22, 2019                        JOHN L. BURRIS
                                                Law Offices of John L. Burris
25
                                       By:           /s/ John L. Burris
26                                                   Attorney for Plaintiffs
27

28


     Joint Status Conference Statement 4.3.19            34                                C00-4599 WHO
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 35 of 67



 1 Dated: March 22, 2019                        JAMES B. CHANIN
                                                Law Offices of James B. Chanin
 2
                                       By:           /s/ James B. Chanin
 3                                                   Attorney for Plaintiffs

 4
     Dated: March 22, 2019                      ROCKNE A. LUCIA, JR.
 5                                              Rains Lucia Stern St. Phalle & Silver

 6                                     By:           /s/ Rockne A. Lucia, Jr.
                                                     Attorney for Intervenor
 7                                                   OAKLAND POLICE OFFICERS ASSOCIATION

 8

 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28


     Joint Status Conference Statement 4.3.19            35                             C00-4599 WHO
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 36 of 67




            EXHIBIT A
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 37 of 67
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 38 of 67




             EXHIBIT B
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 39 of 67
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 40 of 67




            EXHIBIT C
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 41 of 67

                                     -
                                                                                            ()                                                  N)                                             -




CD
                       0>O                                                c        C')                               >               IO
                                                                                                                                                        g              >      mH
                                                                                                                                                                             Woy
                                                                                                                                                                                                      CD       CD           C)
                               O         c             '   CD   CD                 CD                  0                         (1)
                       -I0_-                                                                                                 JO)                        CT)CDa               CDW
                                                                                              _

                                                                                   CD
                                                                                              CD                            CD                               CD              CD
                  CD                               3             )                 CD                                                                   CD
a                                                                                                                                          ci,               -         CD                             CD           C)
                               0         CD
                                                                                                                                                                                   -,
                                                   CD                                                                                                                        '<ZOCD
                                                                                   o          CDCDm                         CCDW                                                   -
                                                                                                                                                                                               -




CDOCDN)                                                                                       C)CD                                                           CDCD
OZQ                                                                                                                          1       -




                                                                                                                                                                               '<                     CDOC)
                                                                                                                                                                                   CD0
                                                                                        .


                                                                                                                                                                                                      Zoo
         3CDCDO)
         0                      )
                                                                                              gO
                                                                                               Co
                                                                                                                            > -1-'
                                                                                                                                           °
                                                                                                                                                             Os.'                          -j         3Q
                                                                                                                                                                                                                            -




                                          m                                                   Co                                           3
                                                                                   -



                                                                                                                                                                                   <       o          CD
                                                                                                                                                                  -


                                                                                                                                                                                                                   CD
         CDCDOCOZZ                                                                            0CD                                                                            >0
                                                                                                CD
                                                                                                                                                                             DJ::3-
                               Cl)                    CD   CD             g                                          CD     :3
                                                                                                                            CD
                                                                                                                                           CD                          CD                  Cl)        CD                                Cl)
                                                                          3
                           -




                                                                                                                                     o
     -                                                                                                         -                                             -
                                                                                                                                                                                                           -
                                                                                                                                                                                   _.




                                                                                                                                                             CD                            CD                      0c,)                 Q)
                                                                                                                            (/)CD
                                                                                                                                                                                  -




                                          CD      -
                                                                                              CDfl                                                                 m                                  q_•
                                                                                                                                                                             =CD

         5
                       0       CD.
                               0          (1)                                                   g       0
                                                                                                                                                             ''
                                                                                                                                                                  -o                                                Z7j
                                                                                                                                                                                                                   CD
                                                                                                                                                                                                                                        -$

                                                      -0CD                                    33                                                                             0CD3
                                                                                                                                                                                   :3
                                                                                                                                                                                                      0
                                                                                                                                                                                                                    5CD
                                                                                                                                                                                                                                        •




         0        I    J-      CD                                         CD
                                                                                              CDCD                   .-..                jCD                                                          CD--
                                                           CD   C)                                         3         0                                                 0                   .-.-
                                                                                                                                                                                                      o CD n
                                                                                                   -
              •
                  CD   CD                                                                                                            CD    Cl
                                          0           0    CD   Ct)                                                              Co                                          -i    CD      -

         <0                                                                                                                                                                                           c,3CD                             01
                                                                               -                                 •


                               0
                       -

                                                                                              0CDCD                                                                          CD:30
                                                      3O                                                                                                     CDCD            Oç.                                                        0
                                              -




                                                                                                                                                                                                      S0D
                                                                                                                                                                                           -




                                                                                              CD           -D                        CD-                     0•
                                                                                                                                                             0         -
                                                                                                                                                                                  -O•                 CD       --




                                                      0                                       0CD                                                            0               CDS'-'                   C)CD                   I
         5.CD
                  CD3(0                                                                                                              >-
                                                                                                                                                                                                      CD                                ç
                                                                                                                                                                       Cfl    .CDo                    -


                                                                                                                                                                                                                            (0
                                                                                                                                 (0-k                        S+i.D           CD
                                                                                                                                                                                           CD                                           0
                                                                                              0C                                                             OC

         CDCD                  WCD
                                                                                                           Cl)       CD              CD
                                                                                                                                     °-
                                                                                                                                                                       CD          0
                                                                                                                                                                                  'P2                 o
                                                                                                                                                                                                                            (A)
                                                                                                                                                                                                                                        3
                                                           CDCD1
                                                                                              Co           0(/)                      CI)(3)                                   3_4                                  -,----

              ,C0Oo                                             CD        -.                                         CD                                      CD        -,    CD       3-
                                                                                                                                                                                                               -


                                                                                                                                                                                                                            C,,
                                                      CD        CD
                                                                                                                                                                   .O        _CDCD                    OC,,0
                                                                                                                     Co              CD        0             0         '     CD            C/)                              0
                                                            -3
                                                                                                                                                                                                      -s,                               -

                                                                                                                      CD
                                                                                              CD
                                                                                                  ,,
                                                                                                               -
                                                                                                                      CD
                                                                                                                                                                 33
                                                                                              CDO                                                                            CD                       CD           --
         ClCDC/)                                                                                                                     oc                                            CD:3               CDCD                  -Q          f_
                  Cl CD
                               -
         CD                                                                                                CO-                                                                    'Cl
                                                                                                                                                             0
                                                                                                                                     0CD                                     -3CD                                                       0
                                                                                                  ,-0                                                                  i
         CDCDOWCD                                     CDO
                  OCDCD,                                                  0                   CD           0'                        cn                                                    °-         °'

         0oThCDCD
                                                                                                                                                                                                                                        Cl)
                                                                                              0. C)                  CD
                                                                                                                                 -'
                                                                                                                                                                             CD
                  -tCDaCD                                                                     0CD                                    CD=                     OCD                   CDCD


         CDw0
                                                                                                           CD                                                n
                                                                                              0                       I              i)                                      CD-,
                                                                                                                                                                       0-    :3':3
         0CD0                                              CD0                                                                   C                                           0CD                                                        Cl)
                                                           0CD                                                                                                               53                                                         '•
                       CDCD                                0--            .-,.                                                                 CD            QC)                                                   Q)Q
         0CD00
                                          -+
                                                                                                                                                                 0-c:        -OCD
                                                                                                                                                                                                                                        _



          CDCD'                                            CD0.
                                                           _
                                                                                                                                                             OCD             0(0-1
                                                                                                                                                                                                      -..


                                                                                                                                                                                                                   CDCD
                                                                                                                                                                             0cn                      CD0-                              Cl)
         C)CDCDOO                                           -0o                                                                      H                                                                000
                  O    Cl CD                                                                                                                                           0                              0
         '-'-                             -i               ()             :1.                                        CD                                      CD                            CD                           •




                                                                                                                                          --
                                                                                                       -



                                                                                                                                                             -                             0
         Q        ,-' CD                                   0                                               CD
                                                                CD(/)
                                                                                                                     -




         <CDD
         CD
                                         -a
                                                                                                           c'                                                QO
                  -.-T,COCD                                                                                CD                        CDQ
                  o             Ti                              CD
                                                                      -
                                                                                                                                                                                                                   CD
         Q)CJCD                                                 Co                                                                                           CD              (1°-CD
         CD                    '-'-:3
                                                                                                           CDCD                      CD
                                                                                                                     0-                                           •-




                                                                                                                                                                                   -
                                                                                                                                                                                                                   Co




                                 -o                                                •0                                                           -o                                               O


                                     3                                                      3                                                      3                                             3                                CD
                                     CD                                                     Cl)                                                    CD.                                           CD
                                                                                                                                                   :3
                                                                                            _

                                                                                                                                                                                                 •
                                                                                                                                                                                                                                       CD     CD   -




                                     CD                                                     CD                                                     CD                                            CD                                                CD




                                                                                            CA)                                                    N)                                            -




                                                                                                                                                                                                                                              CD
                   Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 42 of 67

              (0                                            0                                           -J                                     0)                                  01




0c
                           ijo              a    -i              oc                  oo                                              'E             °C'>             m>                       C)QCl
                                                                                          (DJ                     OO                 wJ                                   =
       0-CD                                 C                         CD
o-1
                                                                                                                                     a0
                                                                 CD                  CD                      CD                                                 m    CD

                                                                             O                               OJ                                     .-0-(D
                                      0                                                                                                   >           0-             CD
                                                                      C7             5•CD;:
                                                ,CD
       -i0
       D)
                       c0
                       S                          CI)
                                                                                                                                     CD<                                  9j
                                -CD                                                               CD                                 ED)
       C)o                                                                                                                             CD             -,
                                                                                                                                                                     0

 -j                                         (CD                       Q)CD           0G)                                       C)     *Q
                       cO                                                                                               CD

                                            CD'<                                          CDCD
                                                                                                                                                       0T1
                                            CDD)                      CD

c,-.-CD
                       CDc0                 '-'-D)
                                                                                          o
                                                                                                                                I    -D)               CD
                                                                             -
                                                                                          c2.CD
                                                                           --4i           D)'                                        0
OO)                                                                                                                                       CD
                                                        '
                                                                                                                                                       cr
                                      2.                                                                                •_-C                                                   -




                                            CD                        CD
                                                                       I
                                                                                 I                                Cl)
                                                                                                                                                            -
                                                                                                                                                                                        _

                                                                                                                                                                                                          2
                                                                                          CDLX                                                         -




                                            ç)C1)                     C)Cl)

                                                                                                                               Ci    Q
                                                                                                                                                       0g                 CD                        Cl)
                            -               0
                                                                                                                                          --
                                                                                          CD
                                                                                          0                       Cl)          C)         m            0)       0
       cn
                       C)                                                                         R
                                                                                                  CD              l))                                  C)                 CD                   o    CD    0
                                0)    <           C)                         CD                                                                                                         CD
                                                  CD                                              (1)                          0-                                                       S3
                                                                                              -




                                0
                                                                      -
             -




                       ZDCl)C)
                                                 -.




5=
                                                                                                                                                                               -




5Ca                    (Qfl                                                               -In)
(oac)                                 0                               CD0                                                      0
                                                                                                                                     CD                o2
    °                                -o
                                                  CD
                                                  -                                                                          ---'-
                                                                                                                                                                          -'
                                                                                                                                                                                        CDCD
                                                                                                                                                                          0
                                                                                          C)                      O(Q
5_3                    0CD
 0CD                                  CD                                                          CD                                                                      CD
                                                                                          (73                                  CD         3
                                                                                          CD      o
                                                                                                                                          a                     C)        0
                                                  (I)
                                                                                          C)CD
                                                                                          0
                                0CD                                   0      -                    Cl)                                                  CD       C
                                                                                          3(J)
                                                  -




      '<:3                                                                                                                                                                '<
                                                                      00                                                                  CD                    cn
C)                                    0-          <                   •-'-
                                                                             0            -o                      CDCD
       -

                                CD    Cl)
                                                                                                                               -

                                                                                                                                                                          W             0. CD
                                                                                                                                          CD
                                                                                                  l))
       CDCD                                                                                                       (D"
                                -




CD                              CDn)                                  Cl)CQ                                                                            -CD
wa-a-                                                                 ..-CD               CDCD
                                                                                          a--
                                                                                                                        CD0
                                                                                                                                          CD           CDI
                                                  CD                  0                                                                                0)
                                                                                                                               0)         (0
       D)CD
                                                  0
                                                  :3
                                                                      Cl)CD               -r1
                                                                                          0_.
                                                                                                                  -ga'CQ                                                                Cl)0-CDO
                                                                                                                                                                CD        Oo
                                                                                                                        Q)O               -




CDO          -0                 0)0)                                                      (0                                                           0)0_
                                                                                                                                                                                        CD     0-         C)
                                      0           :3                  0                                                                   0
     -. -0   0)                 0                                                                 m               Cl)
                                                  a-
                                                                                                                  q.CD                                                                  0-'u,
CD

                                                                                          o
       (I)
                                                                                                  -

                                                                                                                                                                                        x
                                                                                                                                                                                             -l))          3
                                                                                                                  0)
                                0                                     Cl)                                                                              0)                               CD                CD
                                                                                                                                                            -




                                                                                                                                                       0.
             -                                                                                                                                                                          00-




                                                                                                                                                                                   I
                                                            D


                  3                                         3                                           3                                      3                                   3
                  CD                                        CD                                          CD                                     CD                                  CD
                                                            :3                                                                                                                     :3

                                                            CD                                          CD                                     CD                                  CD




                  (0                                        0)                                          -J                                     0)                                  01
                       Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 43 of 67

                                                                                                's)                                    -




                       °0             Ej$CD>          (DO)              >         OH                  S
         WC1                              -CC                                                         CD
     0   CD            ()    (0       CD   0                                      <      (/)                =                                                   5o<                           -CD
                       cr                                                         (/)
                   -




     3
         -




                                                3          °          o3          -CD
                                                                                                                                                                                         (DO
     3                                                w               (DA)               0                                                                                         CD
                                                                                                                             o
     DI                                                               o-                'o              -cn                                                         o,o
                                                                                                                                                                .




                                                CD                     CD                                                                                                                000
                                                                                         3                                                                          WCD-.-
                                      •



               0                           C/                                                         '
                       CD                                                                                 D                                    0-    CD
         --
                                                                                  -
                                                                                                                                                           -
                                                                                                                                                                                         CO
                                                                                                                                                                                              (0
                                                                                                                                                                          -


                                                                                                                                                                                                    m
                                                                                                                     CD                              -CD
                                                           o                      9-                                                                                QWC
         CD-,          COO
                                                                      B>                                                     5                             CD             (00            0-'

                                          )CD                                            CD                          OZ
                                                                      0D          H.                  CDD            0                         OCD                        -O)
                                           N          23                          0
                                                                                                                                                                    ococ
         -joCD                                        (DCI)
                                                                                                                     CDB                       o3
                                                                                  0=                  CD'                                                  CD       (D<
                                           O          CD                                                                                                              CD
                                                                                  5                                  CI)'<                           CD
                                           c)(D       0                           (0
                                                                                         -

                                                                                                      q     0-                             C                        w     3        0
         CDCflCD
                                                                                  '<                  cC0            -
                                                                                                                                           o0
                                                                                                                                                                        'CD
                                                                                                                     oD                        (DQ(D                      '0                  CDCD
                                                                        CD
                                                           CD                     -o
                                                                                                                     3
                                           CDI-
               -.




                                                                                                                                                                                              -
                                                                                                                                                                                              0
                                                                                                      (D                                                                  -'3
                       CD                       0-
                                                           -o           0
                                                                                                      C,,            CD.                             C0'<           CI)g(D
                                 -

                                                CI)                               CD                                                                                                          CD
                                           (O              3                                                                                   (000
                                                                                                                                                                           '

                       CD                                                                                                                                           0     CD CD
         (A)
             5                             CD   CD         CI)
                                                                        CD
                                                                             -

                                                                                  -
                                                                                                                             0
                                                                                                                                                     -.
                                                                                                                                                                          c:j
                                                                                                                                                                                                    m
         -'°o
                                                                                                                         -




                                           00
         CDCDCD_                           OCD                                    HO                  Q-             <13                                                 _wo_
                                           0                                                                                 D                                      :yCDo
               CDo                                                      CD                            CD             <                                     CD       CD
                                                                                         w                                                                                         -



                                                                                                                                                                                                    CD
         c     oCD                         '-CD                                   (fl(D                       -
                                                                                                                     CD                        •-'
                                                                                                                                                     -3              DOG)                     ç
         CD                                C,              CD           -
                                                                                  -

                                                                                      -o              _
                                                                                                                             =
                                                                                                                                               CD    0     c         '    CD       -,               C)
               -.


                                                                                  CI) CD              0-                                             0              0
                                                           (I)
                                           (DC,,                                           I.         9                   -CD
                                                                                                                                                                    CDCD-
                                                           0
                       0<                                  0                      00                        CD       0                         c(c)CD               çCD                       CD
                                                                        _
                                                                                                                                                     CDCD           co                              2.
                                           O                            0
         o'.i0                                             CD                                         CD
         -ac                     -D                                               0CD                                                                                     °°
                                                                                                                                                                    C_CD
                                                                                  CDo..               CD                                       CD
                                                                        CD
                                                                                                                                                                                              0(0
                       -C/)                                                       -'CD                      CD
                                                                        :'<       0<                  0-C)
                                 CD                                          '-
                                                                                      'CD             -
                                                                                                      0                                                                                       ci,
                                                                        (0
         COO                                                                      0o-                 o.
                                                                                                      (D-            CD
                                                                                                                                                                    CDCD

                                                           CD
                                                                        o         -o
                                                                                                      P-             O-'<
                                           (0(0             CD                          -O
                                                                                                                                                                    iP'
         •


                                                                                                                                                                                              (0
                                 -
                                                           (0
                                                            CD                                               0                                                                                      CD
         0CDCD                             c/)CD                                                                                                                    CD0                       CD
         0                       CD                                     •-        co     -si
                                                                                                                                                j(Q3
         0     3       CD        CD
                                                                                                                     00                                             o:,
               CD      -'
                                           -o   0-                      j-,.      5                                  -


                                                                                                                      CD                        -    ._
                                                                                                                                                                      0
                                                                                                                                                                    -s,
                                                                                                                                                                               -



                                                                                                                                                                                              0     CT)
                                                                                                            ri-i
                                 -




         Oo                                     CD         p-i-
                                                                        0-                                                                     C)CT)                Q-'
                                                                                      5(/)

                       0         CD                        CD            -



                                                           CD           o
                                                                                                                                                                    CDO
                                                                        -00-.                                                    -4,


                                 CD                                     0
                                                                                                                                 0
                                                                                  3c                        CD                                 OCO
                                                                                                                             C
               CD0                              0                        0                                       •




                                                                                  (DO                                            0
                                                                         0-
                       0                   -                             (0       0(0                                                                 fl                                            (_)
                                                                                                                                 0                                                 0
                                                           o                             H
                       (0
                                                           CD
                                                           Cl)                           CD                                                                                        0




                                                                                                C-                                     C-
                        -D                                       O                                                                                                                 -o




                            CD                                   CD                                                                                                                 CD
                            -                                    -

                            CD                                   CD                                                                                                                 CD
                                                                                                                                                                                    0




                                                                                                -




                            N)                                   -
                                                                                                0                                      0                                            C'




Ui
                   Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 44 of 67
                                                                                                                                                                          S                                      S


  N)                 -                                     -                                                    -




  o                  (0                                    03                                                   -.4                                                      0)                                     01



              o                                 C/)                                                                                                           C                   C')                                (DO>
              -


                                                                                                  .CD03O3                                              I      -o                                  (D0
                                                                                ..-0
                         --


                                                                                              (D:3-
                                                                                CDO                                                                                                               CD
                                                                                                                                                                                                  (I)2                 SW
                                                                                                                                                              -S
                         0-                      -4'             (D             -



                                                                                                                                                              CD                            0
                                                0                                             3
              T               0CD                                               <
                                                                                                  -OCDCD(O                                                    0-                            <     WD)                'C
              D)         CDC')-                  a                    --                           (,0C0
                                                                                                                                               CD0
                                                                                                                                                              CD                  OCD             D):3               -i
                                                 -.

                                                                  CD                 o                                                                                                            R                               CD
                                                                                                                                      g
                                                 Cl)                                                                                                   CD     0
                                                                                                                                                       '-4.   -4'
3CD           CD         -O                      w                              CD
                                                                                              °o                -5°'cD                                                                      <     0-a
              CD                                                                                                                                                                  -ocn
                          D'                                               C         0
                                                                                                                                                                  CD
(.
                                                                      )
                                                                                     CD                                                                                                           D0
                                            .                                                                                                                     -
                                                                                                                                                                  0
                                       0-                          0-
  CD     0-   0          C)    '

                                                                 -CD            -S
                                                                                     Ct                                     CD00               c                  9.                        U)    OG                  Z0
                                                C                                                                                                                                                 3                  CD           Cl)
       -a                                                                                                       DCDCD                                  CD                         00
                                                                                                                                                                  _


              (0
                                                                                °
                                                                                OCD
                                                                                                                                                               CD  3                                   3
                                                    '-4-
                                                                  S2CD                                                                                        (0  CD
00-CD                     D0•9
                                                                 '-
                                                                                CD
                                                                                                       .3:3-                                           CD      CDC'-
                                                                                                                                                                                                  CD   -a            00E
                                                                                                                                                                                                                     3'-•--
              0)
                             C)                     CD            (0            0D                OCD(0CD
                                                                                                                                 coa
                                                                                                                                                              '

                                                                                                                                                                                        -co
                                                                                30
                                                                                                                                                                                                       --




                                                                                                                            -1
                                                                                          -




(QOO                                                                                                            (0CD
                                                                          .CD                                                                                                      3C
                                                       -




  (JO         -'
                                                                                                             o                                                    CD                              o                  (DO
              0                                                                                            0
                                                                                                           -CD
                                       0
                                                                                                                                                       o          3                     -




              a                                                                                                                                -
                                                                                                                                                                  .-.-

                                                                           >    0-0                                                                    0-         0
              C                                                                                   CDCD00-
                                                    CD            (D                                                                                              0                         >
              :3                                                                                                                               CD0-
          -



                                                                  0- A)         <                          D) D                       -,                                                               -i
                                                    CD
                                                                                                                                                                                  (Q
                                                                                                                                                                                                       o
                                                                                c                          o          ,--             (0
                                       0
                                                                                                                                                   .
                                                                                                                                                                                                       0
                                                                                                                                                                                            CD
                                                                                o                                                                                 CD                        -.




                              CDI
               !2.
                                            •
                                                    Q                                CD
                                                                                                                                                                                  ()(0                 CD            00-U)
O(Q(J)
                                                                                                                                                                                  -

                                   -
                                                                                                                                                                  c
                                                                           c
              CD                                                                                                                                              '<                                        CD
                                                                  00                                                                                   Q)
I---0         N)              CD                                                                                                                                  N)
                                                                          _a                      cCDoCDC/)3C                                                                                           0
                                                                                                                                                   --

                                                                                     0
                                                                                                    CD:3CDCD(l)                                0
                                                                                                                :Jbo<CD                                CD
  0           01                                    (/)
                                                    (I)           CD
                                                                                     CD
                                                                                     -O
                                                                                                  CD       -.CDC
                                                                                                                                                                  CD
                                                                                                                                                                                            g           (i)          Q      -s
                                                                                                                                                                                                                                 -c
                                                                                                                                                                                                                                      -




                                                    D)                                0                                                        CD-
                                                                                                                                                                                                                     000
                                                    :3            (D-
                                                                                                  :35CD0
                                                                                                                                                                                            CD          CD
                                       0-           0-                               CD                         0                                                 01
                                                                                                  0- E                           CD   D)
                                                                                                                                                                                             I
                                                                  0- CD              Q.
                                                                                                                9                                                 o                                     C            CD
                                                                                                                            -


  '-4-
                                                D                                                 i  0-               (D    CD
                                                                                                                                                                  °

                                       I
                                                                                     :3
                                                                                                  <03:3O5
                              C,)
                              '-4-                                CD                                            CDrj0-                             -s,Q                                     0           0
                                                    :3                               CD           o          -(o
                                                                                                           -10              -,C,-4-                    0

  00                                                CD•                              C)
                              -CD
                              0                                             •             -


                                                                                                  (0:3          -.
                                                                                                                      -'    0- CD         4-
                                                                                                                                                                                                                            C)    '-'
                              CDQ                                                                                                                                                           Q)              -




                                                                                     0
  Q)     0                                                                                        CDCDCD0O0                                                       (3                                    (1)
                                       Q)
                                                                  -

                                )                                                                                                                                 -4'
                                                                                     -
                                                                                                           --
                                                                                                                -.-   -.              -                                                     "                        '-4-

                                                                  o                                                                                               W
                                                                                                  1c2                                                  3                                                CD
                                                                                     ci)
                                                                           0.                              <CD(D,                              0(1)               CD
                                                                                                                                                                                                                            CD
  (/3(t)                                                                             CD           3 CDç)<
                                                                                                    -CDQ--
                                                                                                          0-0
                                                                                                                                               OCD
                                                                                                                                                       q
                                                                                                                                                                  CD                                    -
                                                                                                                                                                                                        0
                                                                                     CD

                                                                                                                                                                  CD
                                                                                                                                                                  CD
                                                                                     (0           (,)W'CD                                              CD         CD
                                                                                                           0          0                                           0-
                                                                                                                                 o                     CD         0-                                                        0
                                                                                                                                                                                            o
                              o.                                      D                                -




                                                                                                                                                                  0-
                                                                                                                                                       -,
                                                                                                                                                       '-4-                                 Cl)
                                                                                                                                                       0



                                                                                                                                                                              -




                                                                                                                C-
  -o                 -o                                    -o                                                                                                            -o                                     -o
  iii-                   j-                                ?i5
                                                                                                                CD
  3                  3                                     3                                                                                                             3                                      3
  CD                 CD                                    CD                                                                                                            CD                                     CD
                                                                                                                0
  r-4-               -                                     -                                                    -                                                        -                                      -

  CD                 CD                                    CD                                                   (.0                                                      CD                                     CD
  0-                 0-                                    0-                                                                                                            0-                                     0-




                                                                                                                -




  -1                 0)                                    01                                                                                                                                                   ()
                        Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 45 of 67

      NJ                               NJ                                                          NJ                                                    NJ                                           NJ
      01                                                                                           0)                                                    NJ                                           -




                                                                                                                                                                                                                                O-H
                                                                                                                                                >                 OC                     D)H                  Q)OC)
      !R
                                                    c0CD
                                                                           jO                            Q)CDO                                  0                 O
                                                                                                                                                                                                          -




                        w0                                             0   -0oD                                                                                          CD                                   Q0
                        .-
                                                    CD(
                                               •)C                     -CD                                                                a                                                           0       0
                                                                       -0-                                                                                                               <
                                                                                                                                    CD                                                                CD                   0
                                                                   .




                                                                       CD,OD)
                                              0              -1        : '
                                                                                          ,,
                                                                                                           -




                                                                                                         CI)•                                                                                                              CD
                        CD                                                                                                                                                                                                                      O)
      0                 0-CD
                                                              a
      °                 °

      CD
                                                              3•                                                                                CD                Q)r••             o3-'
      -U)                CD'<                 0                        CDCD-,                                                                                                                                 Q)0'<
                            0                 0'                                                                CDCD                            3                                   CDDCD                                       (DR
                                                                       0..'<30
      -




                                                                                                                                                0
                                                                                                                                                                  0,.,.             -,
                                                                                                                                                                                                                  E5            0
      0-i                '-'-Cfl                                                                                                                                                    NJ
                         (1)                                                                                                                                                                                      0'
      COCD               ?O                                             <<
      -.                 CD                                            c0(00                                                                    <                        O               ,
                                                                                                                                                                                                                  20
       CDDJ
                         00                                                -Cf)                                                                                   (D
      CQ                                                                                                                                                                 CD
          a
                                 CD           'cz                                                                                                                                   OCD0                                                Q   -




      Ei5                CD                                            O)-
      -'3                        D)                                                            ,                          -

                                                                                                                                    -0
                                 <                  '                                                                                                                                                             0             0w
                        -.




                         _.CD                                      :
           -CD                                2                                                                                                 D)                            .

                                                                                                                                                                                                                  20
      o-+,               o                                                 '0o                                                                                                                                    -,
                                                              U)                          0
                                                                                      .

                                                                                                                                    'c     ,                      '-i-   CD
                                                                                                                                                                                                      3
                                                                                                                      .
                                                                                                                                .




                                                                                                                                                                                                                  CD
                                                                       0CD                                      CD0O
                                                                                                                 I                        CD
                                                                                                                                                CD                       <               0CD                      Q.CD              -




                                                                                                                0                               3                                                o.   0           0-
                                                                                                                                                                                                                           m
                                                                                                                                                CD                (O
                                                                                                                                                                  c'u                                 CD          00
                                                                                                                                                     .

                                                                                                                                                                         CD                                        CD  -
                                                                                                                                                                                                                                0
                                                                                                                          CD                                                                                                    CD              0
                                                               1                                                                                                                                                  -a
                                                                                                                                                                                                                  oa-
                                                                                                                                                CD                       z
                                                                                                                                         'CD    CD                c
                                                                                                                                                                         -


                                                                                                                                                                                         0-
        CD
        0
                         CDCD                           CD0                                                                               U)                                             0 -"         -"
                                                                                                                                                                                                                  CD
                                 <                      Ci    0            CD                                                                                            CD              -rCD0
      CDO                -                                                 =                                                                                                                     CD               0
                         9---3                                                                                  CI)                                                    -a                D)0CD
                                                                                                                                                                                                 o
                                                                                                                                                                                                      -




                                                                                                                                                                                                                    ç)
            '2           <0                                                      -CD
                                                                                                                                          U)                      CDCD
                                                                                                                                                                  0-a-                                            CDO
                                                                                                                0I                                                                       ao2.
                                 °
                                                                                                                                                                                         CD.                               3                    0

                         0                                                                                                                                                                                        (1)3
                         3(0
                                                                           -4_
                                                                                          (I)                             C')
                                                                                                                                                                                                                  0                     a3
                                                                                .Cn_                                                                                                     -,C'
                                                                                                                                                                          CD                                      oa
      -,                      --I,                                         3                                                                                                                     öCD              0                     CD
                                 0                                         0-i0                                                                                                          --
                                                                                                                                                                                                                     CI)                (DCD
                                                                                                                                                                          CI)            0CJ)0                    0,.,.
                         O                                   -CD                                                0                                                                                                 OCD
        'CD                                                                                                                                                              -o                                                             O
       CDO                                              CDO
      -QI))                 3_
                                                              a)
                                                                           (D'<',                                                                                               -
                                                                                                                                                                                         'H
                                                        02                                                                                                                               >i,
                                                                                                                                                                                                                  -



                                                                                                                                                                                                                                        -4--,
                            cCD                         Q)CD                                                                                                              CD                     CDO                                            CD
              CI)                                                                                                                   a)
                                                                           H     (0
                                                                                                                                                                                         _a_•3
                                                                                           '
                                 0
                                                                            y0                                                            CD
                                                                                                                                                                                                                                        H
              0-
                        '<CD                                  0             'CD'-'-                                       (QoQ.                                           o.                 '2O
                                                              o                                                                                                           CD             -'oIJ                             C'           00
                                                                                                                                                                                                                                                0
                            o    -s,                                                                                                                                                                              oc',




                            >'                                             CDO                                                                                            0
                                                                                                                                                                          -I-
                                -o                            0            ,+ CD                                          o- c,           -.-
                                                                                                                                                                                                      0
                                                                                                                                                                          0              WQCD                     00
                                                                           I
                    .




                                                                                                                          0 0
              0.                                              0            CDw                                  Q          -CD                                            :;;-               -




                                                                                 -a)                                                                                                                  0
                                                                                                                                                                                                                                                CD
                                                                                                                                                                                                                           Q)
                        '

                                                                                 0                                                                                                                                                              CD

                                                                                 0I))                                                                                     2                                       o
                                                                                 CD                                                                                       a)


                                                                                                                                                                                         ci)
                                 (I)




                                                                                                   C.-.                                                  I                                            I
      CD                               CD
                                                                                                                                                         a-
                                                                                                   CD
      I'-')                            I'.)                                                                                                              3                                            3
                                                                                                   p.J                                                   CD                                           CD
      -
                                                                                                                                                         -4   -




      CD                                                                                           CD                                                    CD                                           CD




      -.                               -                                                           -                                                     -




      CO                               CD                                                          CD                                                    (0                                           OD




c-n
                Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 46 of 67

                                         N)                                                            N)
                                                                                                       0)


                                                                              r           m°         rHrO                            C'      m
0CD                                                     D):             ,-CD                      (Dj                                °X
                                                                    CD                    CD•D)D)D)
°E-5•            .......CD
                                                                              0
                                                                                                                                                              S                    S        S   S          S

i    -s    CD                                                                             3-CD

           W                                                        _-1,
                                                                                          -w(0wD)
                                                                                                                                   Cb.
                                                                                          ,5-P--
                                                                                                                                                                                         0           a
                -.


                                                                                                                                                                    -h
                                                                    E-
                                                                                                                                                                               '
                                                                                                                                     -..-.                                         0
D)O                                                                                                                                Qc)    )

           CD   o     -,,a'CD                                                                                                                     3CD3.-Co.3
                                                                                          Ow(DCD                                                  CCW3
0(D'            0    fl)
                           CD
                                                                    CD        0           C)         (0                       0
                                                                                                                                                       O      CD
o CD
                     -m5                               3c-
                                                                                                                                                                                                           -S
                                                                                                                                                                                                     _




                                                                                                                              CD   CD0                                                               CDO
                                                              CD              CD          CD
                                                                    0                                                                •D                (1)                                      o
                                     /)c)                                                                                                                     0          CD    2. m     -




                                                                                                                                                                "
                                                                                                                                                       0
           D)        (0    CD       C)
                                          <             CD    _

                                                                                               (1)
                                                                                                              -

                                                                                                                          -
                                                                                                                              2      CD                                  3         -°           (0   o      2
                                                                                                                                                                                                0<
     oo
                                                                    00                         CDQ
                                                                                                                              -




                W
                                                              0     O
     h
       CD                                                                                                                            CD
-




                                                              (0

I                                                                   C                     -,
                                                                                               D)ooO                                         CD   O5COC             I                           O
                                                                                                                                                                                                    -aCD
                                                              0
                                                                                               0                                                              Cf)   C
                                                                                                                                                                         oo
                                                                                                                                    Q                                         (0                     CD
     HE                                                                                                                                      0
                                                                                                          _.,
                                                                                                                                                                         _




     -
                                                                                                                                     c                  -o                                      °
oY                                                >                                            D)wfl)mm
hQCD                                              C)
                                                                                                                                     C)CD
                                                               ,
CD               0
                                                  0
                                                              0-    00                         -
                                                                                                                                             Q    o<C         0o->
                (0                                                                             D)_o                           C      NCD
                                                                                                                                     CDQ                                 CD   -10           0        -o    CD
0CD                                                           C)


                                                               }    S
                                                                    CD
                                                                                                   wwCD
                                                                                               (QC/)                                         CD                          0
                                                                                                                                                                              0
                                                                                                                                                                                   0        o-Q
                                                                                                                                                                                   <        c
(DPD)                                                         o                                                                              .q   CDCD
0
                                                              D)
                                                                    0:::                       _O)                -r


                                1                       <-          0                                                               (QD)
                                                                                                                                                  CD
                           C)                                                 (Q                     00-.
                           0                                         -0                                                              CD
                                                        OCD
                                                              CD
                                                                                                      2.CP                           o-           3o                     -o_CD3'<
                                                                                                                                                                              0
                           3                                                                                                                      CD0-
                                                                                                                                                        <
                           CD                           CD)                                          o3                                                aR                                       CD
                                                                              o                o-3
                                                               --




                                                        -CD                                                                             (D(       (0                     -D'-
0CD-,                                                   -<°-        o.                                                                                                   3          3            0c
                                                                                                                      I                                                                         >CDO
                                                                                                                                                                         CDCD                        S')
                                                                                                                              I-        00        --D)0
                                                                                                                                        Q)        o--,                   B0
                                                                              CD                                                                                         CD
=CD        -j                                                                                  0--D)                                    -,   C)         (I)
                                                                                                                                                                                                           _




                                                                                                                                                  ()
                                                                                                                              0-        CD   CD                                    CD
                                                                                                                  D)                              0           T
                                                              (0                                                                                                                                           CD
°                                                                                              -.
                                                                                                                                    _0            33
                                                        fl)   D          -•   o                           J
                                                              CD                                                                                  3           0          0         0
                                                                    CD                                                                            CD).

                                                        (1)0                  0
                                                        CD                                     D)OCDCD
                                                                                                 O -D)
                                                                                                                                                       -CD-
                                                                                                                                        Q)   CD                          0-
     C                                                  CD                                                (I)     C                                           o                                            CD
                                                                                                                                                  CD
                                                                              CD                                                                  <Dn)                   D    -H                           H
0                                                                                                                                                    (/)

                                                        0
                                                                                                                                    -




DO
                                                        -

                                                              CD                                          -                             CD                    H          o.   CD   3                       -.




                                                        ci)                                                                                                   0               D)D)
                                                                                      -
                                                                                                                              c                                               =
                                                                                                                                                                                                           (0
                                                                                                          C                             0                     D
                                                                                  D                               H            •




     C')                                                                                                D:J-<                           CDC)                  C)              (0
                                                                                                          CDCD                                                                                             o

                                                              CD
                                                                                                      :D)
     -S
     CD                                                                            -
                                                                                                                                                                                                           -




                                          -o                                                                      -o


                                             3                                                                    B
                                             CD                                                                   CD

                                             CD                                                                   CD
                                                                                                                  0




                                         N)                                                                       N)
                                         -
                                                                                                                  C
     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 47 of 67

                ()                                     ()                                            NJ                                             Ni
                -
                                                       0                                             (0                                             OD



mH                   0-                      H                        I              TO                                                t'rn
                                             CD                                                                                                                                                     CDCD
(a-,;5
                                                            CD                  CDB        -D                                          0            oa                      'o                      CD-.
                                                             3CD                                                                       CCD                                   CD
CDCD
          -o
                                                                                                      cD,O                             CDCD         <_.
                                                                                                                                                                                          Cl)
                                                                                                                                                                                          L.
                                                                      >
                                                                                                                                 -


(0
                                             C/)            (Q                       O-                                                °-0          CD0C/)
CD
                                                                                wC:                                                    Cw(D         --•               0<
3CD0                 CD   -,(D               CD
                                                                                    'CD                                                CDCD         O                        N:           0
                                                                                                                                                                                                    -




                          CD                 CD                                                                                                     c,     CD                CD
                                    -s
                                                                                                                                 ••<          ><                      0
                                                                                                                                                                 _



                                                                                '                                                                                                                   0
           CD        0    CI)                CD             0..                      C-    CD                                                                                             CD
                                                                                                                                              CD
                                                            R
                                                   -



                                                                                                                                                                                          0
2-CD                      :•<,                                                  Ci)CD                                                  (fl

                     -o                      -o             o                                                                                 CD    wo                                                  'm
                                                                                Ni0
                                                                                             -




                                                                                                      C2CDCfl
                                                                                                                                                                                                -




                                    (0       CD             >-()
                                                                -O
                                                                                0CD                                                    CD           C:-
                                                                                                                                                    -o
_.CDCD                                                                          0 =
                                                                                                                                                                      6.u?
                                                   ,                                                                             -

                                             0                   o                                                                                   (D-
Cl)WCD                                                      CD                                        CDCCD
                                                                                                                                       _


                                             -,
                                                                      -I        o--
                                             3                                                                                                                   <    o                   5         0-0)
5                    Q3-O
                                                                                                                             --.-             -.

                                                                                           -,
                                                                                                                                                     5CD              0'
                                                                                00                             (DCD                    -,-          o05                3CD                    n     OD
                                                                                           CD                                                              0-                                        CD
                                                                                                                                                                                          .




CD                                                                                                                               CD    cCD
                                                                                           (1)                                         :):,                                               8
     -

           N)                                                                   -


                                                                                                                                 CD           0                       CD                  3
                                             CD             C,                                                                         0            0      -
                                                                                                                                                                                                    0)
                      )3                                                                               CDCD0                           -,                                                           00
                                                                                                                                                                                          0)
 i(0       0)
                                                                                                               (CD2W                   3CD                             I)
                                             -.



                                                                                                                     C))rZO            -            -.0-,             CD
                                              D              -,0                     CI)                                                      o
                                                                                      --C0             0J(I)4,
                                             (0             CD 0                                                                       '
                                                                                                                                              Cl)                CD          C.fl
                                                                                   CD CD
           -                                                                                                                                        .-.-                                      -.
                                                                                                                                 CD    -°
CD(D                                         w                                  CD(0                   CD                                     CD    :3-0-             (Q                  0-        CD
cCDO                                                                            0-                         '         (00=                                        CD                       CD
                                             CD                                                                                                                       (00
                                                                                                                                       CD0                                   •D
                                                                -CI)                       (0                  'CD                                                                         3-       0
                                                                                                                                                    DCD0-
                                                                                                                                                                                                         -..
                                                                                                                                                                              W
                                             -                  :3-::,                                                                 w3                                                 0
CD   0                                       H                  CDq             cnc                                                                                           I           0
                          CD..,.                                      CD        CD         CD
                                                                                                                                       0CD
                                                                                                                                                                                          CD            3o
5CD                  OO                      I))
                                                                     -o.        -o3                                                    0-     -
                                                                                                                                                    0                                     -,
                                                                                                                                                                                          0
                                                                                                                                                                                                    -CD
                                                                                     CD          '
                                                                                                               :3                (0                               '   CDCD
 CD>                                                                                                                                   CD
                                                            -
                                                                      .-.
                                                                                                                                                                                                         C))
                                                                                                               Q•3(fl
                                                                                                                                                                                                    -.



                                                                                                                                                           0
     '<
           -,
           CD
                                                                CD
                                                                                33-'                                                   CDO
                                                                                                                                                    (DCDCD            (DO                 -




     CDCD
                                                                                n                                                                                                                        (I)
                                                                                                                                                                                          -




     CDW                  0                                                                                                                                                                              0
                                                                                                                                                                      2
                                    -


                                                                                                                                                         -CDD
                                                                                -'0)                      6-:-                                      CD-                                                  0
     >0
                           tJ3                                                                                                                                                            Cl             C:
                                                                                                                                              CD
     0-                                      Cl)                            -
                                                                                                                                                                                          CD
     0-                             0        (0
                                                                                           -
                                                                                                          ,,         r       w   -            Ci)          =     C    (0     CD           X              CD
                                                                                                                                       -c
                          CD                                          (I)                  D)
                                                                                           ,-1-                CD0OO)                                           -a          -o.
                                                                                                          CD:3
                                                                                                                                                                              -,-

                                                                            -
                                                                                           CD

     =
           (0                       CD                                      -


                                                                                8                                                                          CDCn              CD
                                                                                                                                                                                          -h

     '<0                                                              (
                                                                                     cCD                        'o
                                             --
                                                                                0
                                                                      CD
     CD3                                                                        0-CD       CD                  o
                                                                                                                         h                                                                CD             CD
                                    0-                                -s,                                                    >                                              --                           0
                                                                                CD'                            CI)                     oZ                                                 o
                                                                                                                                                                                                         0
                          O                                                                                                                   0
          ,CD                                                                                                                                                                             0              CD
                                    CD                                                                                                                                       CD
                                                                                                               ooo-0-
     -                                                                                                                                                           -'                                      w
                                                                                                                                                           0_Cl)             :3                          C,)
     0_                                                                                                                                CD11                CD
                                                                                                                                                                                              ii
     -,                                                               (I)                                                              _•
                                                                                                                                                                                      .   0
                                    CD                                          o-

     CD                                                                                                        0(0                                         RCD                            -




                                                                                3    -CD                                                     .(i)                0                        0
     QCD
                                                                                                                                              m                              <            CD
                                                                                                                                                                 CD                       <
                                                                                                                                                                             N
                                    0                                 C)               3                                                      CD                             CD                          CD

                          CD
                                                                                     PCD                       00
                                                                                                                                                                                                         0
     0CD                                                              0                                                                       -,
                                                                                                                                                           Cl)

                                                                                0'                                                            CD           CD-               -,           (/)
                                                                                                                                                                             >_           :3-
     3D
                                                                            .                                                                              -



                                         -                                                                                                                                                               -i

                                                                                                               CD                                                            c,           c               CD
                                -
                                         -
                                                                      CD        0) CD      0.                        Q-                                          CD                                      (0
                                                                                                                                                           CD
                          oo                                                                                                                                     0.          0
           CD                                                                                                                                              '<
                                                                                                                                                                                          I
                                                                                                                                                                                          0
           :3             CD                                                                                   CD                                                                         3
                                    -o                                                                                                                                       0
                                                                                                                                                                                  1




                -o                                     -o                                            -o
                                                                                                     S
                3                                      3                                             3
                                                                                                                                                    -




                CD                                     CD                                            CD
                                                       -                                             -
                                                                                                                                                    -




                CD                                     CD                                            CD
                0-                                     0-                                            -
                                                                                                     0




                NJ                                     NJ                                            N)
                                                       ()                                            Ni                                             -
                   Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 48 of 67

                                  (A)                              0)                                                                         0)                                                     0)
                                                                                                                                              0)                                                     N)


0O,                        CD             C)D                       m        O                                            D)>E5CDtJ                                                TQ                               9om
                                          Oi                                                                                   -,
                                                                                                                                                                               c2
                                           CD0
                                                                             w_-                      •a.a                oCDc-.-
                                                                                                                                        CD
                                                                                                                                                            o2                         -CD
                                                                    0        CDCD
                                                                                                                          00                                CDCD;
                                                                                  CD             O                -s      CD°0                                       -,CD      CDWD)
                                               -

                                                                                                                                                                          U)
                                               0C                   CD       a-CD
                                                                                                                          -.



          CD                     '




                                                                    0        CD
                                                               .                                                                                                                                     =
                                                                                                                  Cl)                   0     CD                          D)
                                                                                                                                                                                               -




                           CD                                                                    0)                       -o                                         -



                           3D                  CDCD                                                                                                                                                           S(
                                                                                                                                                            CD                             CD                 CD
                                          CDCfl
                                                                                                                                                                               -




    QCD                                                             0                                                                                                                a-                                  •0
          -.
                           CD   CD        0)           Cl)               "
                                                                             OD                  0- CD                )             '
                                                                                                                                              Z CD
                                                                                                                          CD
                       .




                                               CDO                                                                                                          0Cl)                                              oo
          I
                                                                                  CD                                       3-0o-
                   ---a
                                          CDCD                                                                                                                                 CDOCD                               -o
                 oo
                                                                                       -




    0--        CDc                                                                <                                                                         ZQ
                                                                                  CD                                           -CD,-.-0                         -o                                   C)
               8'<                                                  3

                                                                                                                                                                                                              H'
    CD
                                          C)I
                                                                                                                                        3                   o             3    Oo
                a-                        CDCD                      C)                                    0                                                                    Cl)         (1)
                                                                                  -o                              <                                                                  -
                                                       -


                                                                                                                          <             CD _ç                        0)
                                               -



                                                                                                                                                                                       3
                                                                                                                                                                               -           -




                                                                                                                          CD            CDO--                             -




                                          CDO<                      -                                                                                                                3CD                      -
                                                                                                                                                                                                              0
    0>
               CI)0
                 CD0
                                            Q)CD
                                                                                                 CD3                      CDcLCDO                                    Q)              CD-
                                                                                                                          CD   -a'<                                                  3CD
                           CD                                                                                     0            CD       -,CD
                                          CD                                                                                                       C)
          CD     -Q
               CDa                        Q-                                                                                                                                                                  _<
                                                                                                                                                                          2
                                                                    -.


                                                                                                                                                                               aCD
               C)                         6-CD::Cfl                                                                                                         CD       0                     C)
               0-'                                                                                                                      CD    0                           n
                                                                    C)
                                                                                                                                                        -




                  CD                      CD           CD                                                                                                                      CD3
                                               '-i-

                                          0)                        0                                 -
                                                                                                                               CD3J
    ac                                                              3             C)
                                                                                                          aCD                  QCD(D
                                                                                                                               O°
                                                                                                                                                            CDCDW                          CDZ                C)
                                                                                                                                                                                                                    b'

                                          0)0)-                                   c              0)CD                                                                                                                    CD
     C)                    a
                   '
                                                   -



                                                       m                                                                       3 5            0                           CD   0
    00             -
                                -
                                                                                                                                                            oo
                                                                                                                                                                                     a                              o    ci
     D         CDCD
                                CD        0CC)                                                                                                32.           CD                 CD(DC)o
                                                                                                                                                                               0-          -
                                                       0                                         0-CD                                                                                                         'ZC)
                                                                                                                                                                               C)w0-
                                                                                                                                                            CD0
                                                                                                                                                                          CD
    CO
                                          Cb,-                                                   CD'
               •
                                                                    CD
                           CD                                                                                                  CD -OCD                                         CDO
                                                                                  -




                                                                                  T
                                                                                  _

                                                                                                          CDCD                                                            0-   0
          CD               0                                                                                                                                                                                       '0)o
                                           •




                                                       CD               (4                                                                                  (Q
                                          OCD                                                             C)0-                                                                       N)
                                                                                                                  CD
                                                                                                                                                                     a         Cl)
                                                                                                                                                                 -
                                                                                                                                                                                                     -.-
                                                                                                                                                                          CD
          a                      )
                                          Co
                                                       CD
                                                                        CD                                        0-
                                                                                                                               CD       Cl)                 CD            -

                                                                                                                                                                                                     CD            (C)   -




          CD               C)
                                                                                                          P                                                               0)
                                                                         -



                                                                                  (°                                           -o--
    Cl)                                                                                                                                                                   Q    0CD                                  (DO
                                °                                       CD             -                      -                OCDQ)                        0                  0Cl)
           I                                                                                              CD      CD           5(1)           -             0)
                           Cl                                                                                                  '<CDo                                           BCl)                       '




                           3              o'o                                                                                                                                                        3
    CDQ)                                                                                                                                                             C)CO
                           CD                                                                                                  C)QO
                                                                                                                                                                               -•_,
                                                 3                                                                CD
                                                                                                                                                            CDao
    0_C)                   3w                                                                             CD0-                          CDCD
          CD               a
                           -CD
                                               CD3                                                                             -C)CD                                               '.5                              0
                                                                                                          0-                                                CDCD
                           CDJ            CD
                                                                                                                               CD-
                                                                                                                                                    CD
                                                                                                                                                                               a0:3
                                                                                                                                                                               Cl) 0
    CD                                                                                                                                  -o
                           -
                                                   -



                                CD
                           O              0)CD                                    CD                      CD                   <        0
                                                                                                                                                                                                     Cl)
                                                                                                                                                                                                                    CDO
                                                                                                                                              c
                                                                                                                                                   _




                                                                                                                                                                                                                         0
                                                                                                                               _.awCD
                                                                                  -




                                                                                                          0)CD    -
                                                                                                                                 0            QCQ                         0
                                                                                                                                                                               :3CD3a
                                                                                                                                                                               CD'<
                                                                                                          CD
                                                                                  -                                                                         -




                           CD-                                                                                                                                                             CD        S
                                                                                                          CoO                  aW
    C)CD                                                                                                          -            -




                                                                                                                                 <w                         0CD                            (DCD
                                                                                                                               0                    C)      0
                                                                                                                                                                     -
                                                                                                                                                                                     Cl)             a-                  CD
                                                                                                                                                                                                 .


    -




    CD                                                                                                                         °o=                          0-Q                                                          CD
          Q                -
                           a
                                               Oc)                                3                                                                 °       -°
                                                                                                                                                                                           CD
                                                                                                                                                                                                                    CD   -.

                                                                                  -o
                                                                                                          -CD
                                                                                                          0                                         2        T0                                      0
                                                           I                      5                                            CDT.
                                                                                                                                                   -.
                                                                                                                   -




    CD
    -,.                         :3-
                                                                                       -


                                                                                                                                         1                                           S                                   Cl,
    CO                                         CD




    -a                           -o                                                        -o                                                 -o                                                     -a

    S                                S                             S                       S                                                  S                                                      S
    3                                3                             3                       3                                                  3                                                      3
    CD                               CD                            CD                      CD                                                 CD                                                     CD
    :3                                                                                     :3                                                                                                        :3
    -                                -                             -                       ,-.                                                -
                                                                                                                                                                                                     CD
-




    CD                               CD                            CD                      CD                                                 CD
                                                                                                                                                                                                     a-




    0)                               NJ                            NJ                      N)                                                 NJ                                                     N)
    c                                Co                            OD                      -
                                                                                                                                              0)                                                     01
                                  Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 49 of 67

                                                                                                                                              (A)                                 (A)
                                   -
                                                                                               0                                              (0                                  03


ço-                                                     o                                                   6-0        D        0       -H          0    Q)    I        >           00                     I          O)
                                             (D-90                                                                                      "o                     o                    000                             <'O
                                                                                    0D)
                                                                                                                                                                        -




     -.--.
                                                                                                                                                                        CD
                                                                                                                                                                                                                    -3c)
                             _




                                                   Q):                                                                                  3
                                                                     -


                                                                                    -'DiQ                                                                 :3Di                                             ç)                  Di
     :3                 CD
WDiC):30                                     C''
                                                                                        'aDi                      -•D           =
                                                                                                                                        Di
                                                                                                                                                        -c:
                                                                                                                                                                        (I)            CD     CD
                                                   0
                                                        CD
                                                                     DiDN4                                     ()               0                   02-                 C                                                0
-
  CD                    <-CD                                                3CDDi                           Dici                0       2jCD        Di                  o                     -C)
CD<                     CD0O)
                        -
                                                                     °
                                                                         -°CD°-:3                                                       Di               0         -    t3
                                                                                                                                                                                                                    :3
                                                                                                                                                                                                                         'CD
                                                                                                                                                                                                                         0
                                                                                                                                                                        0
                                                                                                                                                                                   '                                           -


               0              Di             CD    0                                Di     .        (I)
                                                                                                                                o            -                                                0
                                             c,::
                                             CDCD                    03w3-                                                                          Cço
                                                                     33C0                                                                                               (0
                                                                                                                                                                                        35'C)
                                                                     3:3CD                                                                   CD     DiCD                B
                                             CD                                                                                                       o                  c             CDCD
                                                                     Di                                                                                                                ><                           0
                                                                                                                                                      CD CD
                                                                                                                                                                                                       .


                                                                                                                                                                        -o
                                                                          '<                                Di
                                                        (                                                                                                                              6-•
                                                                                                        1
                                                   CD                                                                                   D                                                                             --Di
     •<3:3-c,,                                                       °-CDB                                                      :3-          '<     C)0                 -o
                                                                                                                                                                                                                    <°'
                                                                                                                                                                                                           D
                                             Cl)                                                                       U)
                                                                                                                                              0     0
                                                                                                                                                                        B                     c                     -,o
                                                   CO(D                   (0CCDCD                                                                                       .-.-

                                                                                                                                                                                                                         Di
                                                                                                                                                                                                                               C
     3                        0
                                                   Di
                                                                                                                                Di
                                                                          (0                                                    <       CD
                    .




                                                                                                                  0    CD
                                                                                                     --


                                                                                                            -.
                                                                                                                                                    0    0_             2                                           (a
                                                            _




                                             CD     '
                                                                          CD        <                                           0       0     LI                                       0      (/)          U)
                                                                                                                  0    U)
                                                                                               .




                                                                                         -CD                                     '-                      (D'   -




                             0                                            3                                                             o                   0           CD
Di                                                          CD            CD                                                                  0                         ><
_         -
               0        0    Di        C                                            D     CD        0
                                                                                                            Di
                                                                                                                                              CD         0
                                                                                                                                                                                        3-so
                                             CD                                                                                                                CD
                                                                                                                                              D)                                                                    3          o
CD                            CD'                  r                                                        COO                              --




0              Di
                                                                          00<3                              Cl)0.
                                                                                                                -I
                                                                                                                                CD      CDDi                            :3             CD
                                                                                                                                                                                                                      DiC)
                        o
                                                                                    35CD                                        0       (_:3




                                                                                                                            -
     _


                                             (DI
     _




3QCD                                                                      Cl)             -j                                            CD               '3                                                         CDCfl0
                                                                                    Co                                          C                                       Dl
                                                                                                                                        (Dc)
o3'                                           D(l)                                                                                         2             9                   -.               o
                                                                                                                                                         -•<
               0Di°                          DioDi                                                          (DO-                                                        Di                                          DiO
                  C                            (D                         O(D                               Q)0                 l))          (a
                                                                                                                                              CD               CD
CD   Di                 -
                                         )   °                                                                                                                                                CDI
                                                                                                    C)                                                                                                              0..CDQ
                              -




                                               0..                                  CD C
                                                                                     DiCfl                                                                                                                          --,--
                                                                                                                                C                        :3--.               ..
                                                                                                                                                                                                                         Di
o    C/)       o        -     0                                                                             C)         '<                                   0            C             Di                       .


                                                                                     ')                                             -




                                                                                                                                                                                              0ç
                                                                                               -
                                                                                                                                              _


                                                                                                                                                                         :3.
                                                                                                                       m        <             CO
                                                                                                                                                         -


                                                                                                                                                                          3                                         C    <     0
                                                                                                                                                         C,)   U)                             -...

Di    '
                                       CD    0                                      CD                            CD            C                                       CD             '-'-                              Di0
                                                                                          '<6                                                            -0
                                                                                -




                                                                                                                                              C
O                            •DiDi           0CO                                                            0          Ca       0                                                      0(l)0
                                                                                                                                                         Ei--           CD
                                                                                                                                                                                                           -



     CD -°O                                                               2r-a                                   -DiDi
                                                                                                                                                                        <
                                                                                                                                                3
3    -Di--                                                                 m0C                              CDQ(D                                                       CD                    (D0
030Di0                                                                    ocCDa                                                 -,

                                                   CD                                                                           CD            -I
                                                                                          o                                                   :3         0
                                             Q0                           03-                                                   C)            CD
                                       CD    06-0                                                                                                                       -:
                                                                                                                                                                        _



                                                                                                                                                                                                 2                  m0'
                                                                                                                                                                                                                    "C)
(0                                                                                                                                                                                            (Do:
                              .


                                             0
                                                                                    3-o                                                                        :3
                                                                                                                                                                        C)
                                                                                                                                                                        Di                    :3(l)
                                                                                                                                             -o
DiD-CD                        -00J                                                                                                                                                                 --
                                                                                                                                                                                                                    3 -'-
               CD       CD    L)                                          3         CD    Di        CD
CD                                                                                                                                                                                                                  °-
           '                           -i

                                                                          CDa                                                                 3
               0              Di                                                                    °             °    0.
                        Di
                                                                           ..



o                                      C                                  /UCDOC                                                                                        CD                                 0             0
                                                                                                            ç/)(D                              3                                              Di
                                                                 -



               (l)Q)Cfl                      -Di                                                                                                         (l)cl)                                            0             0
                                                                                                                                                                                                                         0
                                                                          C--,-,                                                                                                                                         -,    _-.-
                                                                                                                                                                                              :3(i)                           -Di

                                                                                                                                                                                              Cl)0                       Di
                                                                                                                                                                                                           :3
                                                                                                                                                                                                                -




                                                                          HDiD                                                                ci                                                           Di
                                                                                                                  CDC'i                                                                       C~')
                                                                          CD''
                                                                          DiCDO>                                  :3o                                                                                      Di
                                                                          3-'             CD                      Di   0
                                                                                                                                                               Di
                                                                                                                                                                    1                         C)                         DiC)
                                                                                                                                                                                                                         -10
                                                   CDDi                                                                                                                                       0
                                                                                                                                                                                              ci)
                                                                                                                                              Di         0-
                                                                                                                                              C/)        CD

                                                            Di                      (0                                                                                                        C/)




                                   -D                                                          -o                                             o                                   -o


                                   3                                                               3                                          3                                   3
                                                                                                   CD                                         CD                                  CD
                                                                                                   :3                                                                             :3
                                                                                                                                              -                                   rl-              -




                                   CD                                                              CD                                         CD                                  CD
                                   0..                                                             0..                                        0_                                  0..




                                   (A)                                                         (A)                                            (A)                                 (ii
                                                                                               (A)                                            N.)                                 -
                                     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 50 of 67

        01                                                                                                                   ()                                                        Ni



                                3                          J)°O        0                  O         -D)   -O                                                                    CJ)                             3            •




              CD                                                                   O      33NDDC
                                                                                          (D(D(DCD
                                                                                                                                        3.                                                       Q)CD           CD--
                                                                                                                                                                                                                CD
                                                                       CDCD                                                                                                                                            3
                       -(O
                                                                                                                                                                           CDro
    0-f,
                       'CD
                                                                                          OCO(D.W
                                                                                                          -




              m        O3CDOH                                          (DCD
                                                                       °            )                                                   -.<                   (Do)
                                CDCD                                                                 WD)Ni                              '


                       CD                                                          a
                                                                                                                                        j<                                            2
                                                           3OQ°
                                                                                          -,0                   --s,CDT0                                                   °-                                   CD3
    'co                                                                                                                                 (DO
              -'
                       CD°D)0                               c3<                                                                         (/)(0
                                                                                                                                                                                                                CD
                                                                                   a
                                                                                                                                                          CDCDCD
        -c',
                                                                                          -
                                                                                               --CDCDaD                                 oc                                                             o        a-
                                                                                               CD                                  -o                     -'-Q-            C<
                                                                                                                                                                                                 Ci             D)3
              ci,      CDci,                                            'C
                                                                                                                                                          2o'                                                   _OCD

    U
                                  Dci)CD                                     QCD
                                 i(O°
                                     ci)       (D                                         CD   '
                                                                                                          C                                   .--                               CD               C)
                                                                       C).   C,           D -o                                                                                                     -Cfl
    3-:                                                                                                                 0
                                                                                                     -    -         -

                                                                                                                             -
                       IOc                                                                                                                       CD
                                                                                                                                                                                                                       0
                       QwOIO                                                 CD(fl                                                      b
              ;        (DCDCDCDW
                                     CDO-                              (C)                CDO0                                                   3                                                     CD
                                      ;:-•-C I                         c,
                                                                                   ci)                    J)    2-                               o                              o                               -CD
                                                                                                                                                                                CCD                    o
                       3ci3zCDCD                                       (.)                                                              g                                             .3         03             CDw
                          -o
    3     (                   Cl)          -           -
                                                            (1)
                                                                             Q)
                                                                                   m           ci         o     0 (0
                                                                                                                                        '<       0
                                                                                                                                                          "                            CD        L/)
                   -                               _


                                                            ci)        C')         ci     a     n
                                                                                                          -

                                                                                                                CD                                    "
                                                                                                                                                          Q)0-.(D
                                                                                                                                                                                                                :3-    W
                            -
                                                                                                                                                                                                 OCD            CD
    (Qr!                                                                                                                                °                                                        C)
    cO                 (DOCDW                                                                                   ><
                                                                                          -




                         -:3 :';- CD                              -

                                                                       S"                 -.-c')
                                                                                                                a
                                                                                                                    -
                                                                                                                                                                                c',CD            CDCD
    -Q                 -,
                                                                                               -


                                                                                                          -o                                                                           (c'
                                                                                                                                                                                (                      0,
                                                                                                     -.




                                                                                                                                                                                                                fl)(Q
                                        -CDo
                                                                                          CD
                                                                                              ,c')oCDoo0
                                                                                                      c C
                                                                                                                                        (D
                                                                                                                                        c'
                                     ci) I
                                           ci) j-.- c                                                -'
                                                                                                          ci)                                                                   CD°              (Clci)
                                                                                                                                                 C)
                                     :3z3°                                                ci)Q:3O'
                                                                                               CO CD                               CD
                                                                                                                                                                                                 ---
                                                                                                                                                                                                 0
                                                                                                                             (j)
                                                                                                                                                                      3
                                                                                                          -


        -g                                                                                           =3-
                                                                                                                                                                      CD               0                        r

              3                                                                                                                                                                                  0CD
                                               >CDci                   0(D                                                                       CD
                                                                                                                                                          (Q><                  COO
                                                                                                                                                                                                       °


                                                                                                                                             I U
                                                                       °'                                 (DCD                                                                                   00             (DO
                                                                                                                                                                                O°
                                                                  -.


                                C
                                                                                                                                                                                                 -'-3
                                                                  -

                                                                                                                                                                                                                       -


    -
                       C=CDO                                           0                             -CDa'c-,
                                                                                                     a
              cI)               0
                                    -CflO050                                 Q3                                                                                                                  CD3
    CD.
                                                                                                                                                                                       Cl)                      (')CD
                                                                       c:    0
                                     ci-DCDO




                                                                                                                                                                                                       O-
                                                                                     '-

                                                                                                                                                 0                     '
                                                                                                                                                                                o
                                     ~                                                                                                                                CD        30)              CD
                                                                                                                                                                                                                       0

    31
                                                                       0                  ci      0-_D:3                                     -




                                                                  -O                           >ci)
                                                                                                                        -.



                                                                                                                                                          CD3
                                     OEO                                                                        0-
                                                                                                                                                                                ci)
                                                                                                                                                                                                 0              CD
               U                                                                                                                                                                :30                             -S     -S
                                                                                                                                                 :3                                                    (D
                                               O0-
                                                                                   °
                                                                                          oOo-                                                                                                   C')(Q
                                                                                                                                                                                                                ci)'
                                                                                                                DCD-                             ci
                                                                                                                                                                  -CD                                  -
                                                                                                               --3-O                                                                                   0
    CD3                                                                O
                                                                       -O
                                                                             (D    0.
                                                                                                          CDci(0
                                                                                                                                                 -.                                    CD
                                                                        -CD                                                                                       3                              CD(
                                                                                                                                                                                ''
      CD                             ci)C0ci)-_                                                                                                                                                                        CD


                                               -       -

                                                                  CD
                                                                       C)
                                                                       (C
                                                                             s
                                                                             c
                                                                                  -CD
                                                                                          O2CDCOCD0
                                                                                            ,
                                                                                                                                                                                             :
                                                                                                                -




                                     CD33CD                            U                             CD -0
                                                                                                                                                 :3
                                                                                                                                                 0-                                              rflcci
              CD                                                                                                                                                                                                       ci)
                                                                                                                                                                                                                       :3
                                               (O5                                        -
                                                                                          0                                                                                                                            ci)
                                                                                                                                                                                                                      Co
                                -o                                                                                                                                                                                     CD
         _Q)                                               DCD                            CDC0Dci)                                                            QCD                                      3
                                                                                                                                                                                                                       3
                                                                                                          oCDO:3                                                                                                       CD
    CD3                                                                                                    (fl0 CO 0                             N            -                        -




                                ci)0)CtCD                              30o                                 CCD                                   CD
                                                                                                                                                                                                            -




              CD
                                3CDwE510                               CDCb
                                                                                                          C:3                      CD
                                                                                                                                                                                                       0
                                                                  CD
    CD                                         0                       C')                           r(DC0                                                                             0
    C,)C')                                                                                                                                                                                             CD
                                                                                                     -




                                                                                                                :3                                                    0
              CD




        -O                                                 -o                                                                -O                                                       -o


         3                                                 3                                                                 3                                                         3
         CD                                                CD                                                                CD                                                        CD
         :3                                                :3                                                                :3                                                        :3

                                                           CD                                                                CD                                                        CD
                                                           o_                                                                O_




         ()                                                C)                                                                CA)                                                       CA)
                                                                                                                             0)                                                        01




0
                     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 51 of 67

                                                                          -
                                                                                                                                                                     0)



                                      030C                           OD0oDWW                                                           ');;:J         0-H                                                     Q)
                                                                                                                                       CD             D)-                  °Q)CD               (DD)
                                                                                                                                                                                                         -




                                                                                                                                                                                      <a                 CD
                     -




            <                                                        °                                                                                  CD
                                                                                   °)C,                                           00
                                                                                                                                                                                                              Q.
                              CD      -+,.D)-0-.-                                                                                                     cn<                                                     CD
                                                                                                  B                      a--
CD.0                              '                                           CD
                                                                                   CDCD-
                                                                                   CD  CD
                                                                                                                         w
                                                                                                                                                                                           CDC           0-.
                                                                                   35-D-CD                                        Q0
                                                                                                                                       c'             ca--
6-                       P-                                                   CD                  -w0                                                                                                         CO
                                                                                                                                                      00                   CDC')
                                                                     CCDCDCD0                              -O
                                                                                                                                                      -=                        o0°                      CD
                                                                     3
                                                                                             -




                                                                                                                                                                                                         C/)Q
                                                                     CDWDCDR                                                                                               OCD
                                      QD                                               0                                           --2.               CD
                                                                                                                                                                                                         CD
                                                                              WO<3-CDCD
                                                                                   -
                                                                                                                                  CCD-
                                                                                                                                                      CCD                                                CD
                                      CD           '<0                         3-Ca    -0CD-                                                          o><                  -..-CD5                            Q)
                              CD
                                          -

                                                            C)                CD             -    -i            ()                          Cl)       CD                              0                  CD
                                                                     cOCDCD5                                                      CD         i             O                    CDCD
C/)Ct-)                               °-HCD                          -OCDgCYCD                                                    0CD
                                                                                                                                                                           CDCCaCD                       R'
                                                                     g- 0
                                                                                   '
                                                                          a-                                                                                                                             Oc.)
-Q          0                         CD                                     C.)                                         Q                                                      CDCDC
                                               -




                                                                                                                                                           C
                                              CDCD0
                                                                                                                         CD
                                                                                                                                       CDCD                                      'O-(
                                               '3>                                                                                o•><                                      -CD                          0
                                      •



                                                                                                                                            Ci)                                                               ç
                              0)                                     -iCDWOCDW                                                                        C)                                            CD
                                                                              D0CD                -s,.
                                                                                                                                                                                                              CD
                                                                                       OO                       a-0                                   CD                                   0CD
     °           .
                                                                     wo=
                                                                     CCDHB0)
                              -.




Sca                                                                                                                                                                           CD0                        Q)C)
                                      D3o                             CD--                                                                            CD
                                                                                                                                                                           CDa--.
                                                                                                                                                                                                         -


                                                                                                                                                                                                              CD
                                                                                                  a-
                                                                                                                                                                                                    CD
                              CD
Q)CDO                                                                                                                              'CD                      i                                            Ci)0
                                                   3-i-                                                                                                                                        C

CD                                                                                                                                     S-                                                                CDO
                                      3CD                            JD'                          CD                                   CD'
                                                                                                                                                      OCD
                                                                                                                                                      -a-
                                      CD                <             i 0 CD                               CD                          -'
                                                                                                                                  Q.                                                           CD
                                                   _                                                                 -
                                                                                              -
                                                                                                                         .-.-                     -                                        •




                                                                           CD0OOa
                                                                                --(D                                              :-_CD                                                    CD<H
                                                                                                                                  CD)                 2i-
                                                                          .C39wa-                                                                                          o'a
                                                                                                                                                                             -a-
                              -



                                      -CDCD-.                                 0)CDCD                                              --°0                                                                        a    -




                                      o<a-                                                                                                                                 CD
                                      OCD                            (D-0
                                                                                                                                                           _-_-J                Q-.a  -aCD
     CD;                                           a
                                                   -T3               w                 -O9cD
                                                                                       a
                                                                                                                                  CD
                                                                                                                                  000
                                                                                                                                       a-"-'                                                                  CD

                              0
                                                                                                                                  aCD
                                                                                                                                  -
                                                                                                                                            CD                                             CD00
                                                        aç)
                                                                                                                                  0
                              a                                                                                                     a-
                                                                                                                                    CD
                                                                                                                                                                                0
                                                                                                                                                      wCD
                              C-)
                                                                     050-CDCD                                                                         0
                                              =0            cic                                                                   -..c')::3                CD
                                                                                                                                                                                                              0
                                                        T   CD
                                                                                                                                                      0)3                       O00
-,
      0                       a-      -i

CD                            CD               TCD
                                                                                                                                                           CD                                                 -°
                                                                                                                                       a--                                            0)33(1)
                                                                                                                                                                                   -.)CD0CD                   CD
                                                                                                                                                                 .



                                                                                                   I
                                                                                                           3a-                         CDO            (l)0)
                                                                                             -C
                                                                                             a               C
                                                                                                                                                      •                                                       a.
            CD                                                                                                                                             0
                                                   CD3                                                          -CD
                                                                                                                a
                                                                                                                                       0
                                                                                                                                                                                E5:.c:I
                              -



                                              a
      CDCD                    CI)             -Q                                       -CCD
                                                                                                  0,a0)(')                                                                                     CDO
                              C)
                                      O;;:0_.o                                                                                                                                  CD                            CD
                              0
                                      0)0                            00-
                                                                                       0CD00                                       "         CD             CD                                 (1)0
                                                                                                                                                                                                -o
-CD-
a                             B                                      -1CCDCDQ                     -,                                                                            CD             CDCD           Cr
                              B       3CDW
                                      -.C/)
                                                                     -,
                                                                     0CD
                                                                                   -o0)C)a30
                                                                                   a                                                         CD             0                         CD       <a-            0
                                                        -ç)                                                33a
                                                                                       -I-

                                                                                             C)   Cl)                                        Q)
                                                                                                                                                            0                     ..0..        CD
                                                                                       o
-,CD                          a-                                                0c1)0CO
                                                                              oCDn)
                                                                                                                                                                -                     a-       0-
  -CD
CDa                           CD      0(D)'<                                                                                                                0                                  CDCD           CD
                                                                                                                                  D00)
0CD
                                                        -,R                        02-3                                                                                         -Q.
                                                                                                                                                                                               CDa--

      CD
                              0
                                      oO2(D                                        doD-
                                                                                                                                                                                                    a-        a.
                                              (n       -CD0)         COCo-5-a-                                  00
                                                                                                                                       CD         -




                                                                                                                                                            a-                                      C"
                                      CD0CDO                                                               >--
                                                                                                                                                  -




                                                                                       CD
                                                                     3
            _
            •_


                                              "
                                                   -a
                                                   a -
                                      CD
                                                                 -
                                                                     R                 a-         CD                     a
                                                                                                                                             -


                                                                                                                                                                                (CD
      C/)
                                                            (I)                                                                              CD
                                                                                                       -




                                              CD
                                                                                                                              -




     3                                                                    3                                                                                          3
     CD                                                                   CD                                                                                         CD


     a-                                                                   a-                                                                                         a-
      *




                                                                                                                                                                     (A)
     -
                                                                          0                                                                                          (0
      Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 52 of 67

                                         01                       -




                                                                  (0


                                                             H        C"EU
                                                                      r
                                                                                              CDCDDOEO
                                                             CD       CD     -O
                                   O                         -



                                    J
                                                             CD                   C           (0
                                          0
                                                             -0
                                                              O       c,,')CD                       -,CD          CDCDO
                                                                                              CD(DOOO                         00.
                                               Q)D                                                                    (DC/)
                                   (0
                                                             CD
                                                             o
                                                                                              CDOI,
                                   B         o-
                                             C)O
                                                             a        Q)CD                    O,_..(0CDo0
                                     )                       3
                                   CD                                 CDCD
                                   CD
                                   C/)         CD   -i       CD
                                     •

                                          (QCD
                                                                                                                              :3- CD
                                   B                                        CD                                                CD
                                               0. U
                                                                                              -+
                                                                                                                  <
                                                                       °.
                                   (0         -'O                                             ong
                                    :r         -<
                                                                       CD                                         •CD-"
                                   o
                                                             =
                                                                                  a           0CDZ(D
                                   >                3                                         D)CD                OCD(D
                                                                                              B0-°'C/)   •
                                                                                                                                  CD

                                                                                                                      C_0         CD
                                                             CD                               (DO
                                               -•                      oo-                         -o   -Oo_.D
                                                    CD       ~.        0-
                                   0
                                                    o                                                                             C'-
                                                                                                                                  CD
                                                                            CDa                          WCD<'i                   C'-
                                   °
                                                                                                                                  0
                                   3                 5_                ;:;:3,;v                          Q)(QQQ)
                                   o
                                                    0.                  (10
                                                                            0-9                                   O0w
                                                                                  •


                                                                                              CD    0    CD   a
                                                                                      i                               o°-
                                                                                                                                  -




                                                                                                                                 -C'
                                               CD
                                                                        CD-,
                                                                                                                                  CD
                                   CD
                                                                            CD:3          -

                                                                                                                         CD       0
                                   CD                                                               (D(0(D
                                                                                                                                  0

                                                                            CD                Wo0-(DO
                                   3
                                                                            CD
                                                                                                         CD             -0        a
                                                                            CDCi)                                                 CD
                                               CD                                             OOOCD
                                                                            C,1
                                   CD               0
                                   CD


                                   CO                                                                                             (1)
                                   CD          0         -




                                                                                                                                  CD

                                                                            o-
                                                                                                    CD3.(D
                                                                                                    J  0                          CD
                                                                            CD                      O'
                                                                            :3:3                                         CD       CD
                                                                            o0                                                    Cl)

                                                    CD                                                   OCD
                                                                                                                         -
                                                                                                                                  CD
                                                                                                    0-




                                                                  C')
                                                                  •0
                                         -O                       -'



                                         3                        (.0
                                         CD
                                                                  0
                                                                  -




                                                                  (0




                                         Ni
                                                                      -




r'J
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 53 of 67




            EXHIBIT D
       Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 54 of 67




City of Oakland
POLICE DISCI PLINE DISPARITY STUDY

Work   Scope and Schedule      -




February 27, 2019
Revised Scope (Final)




HILLARD                        HEINTZE

             Protecting What   Matters
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 55 of 67


                                                                                                                 CITY OF OAKLAND
                                                                   Police Discipline   Disparity Study:   Work   Scope and Schedule




  PROJECT STAGES AND TIMING

  During each stage of this engagement,                a   highly experienced   team of    support personnel will assist
  Hillard Heintze team leaders. This broader administrative and                   investigative      group will include
  individual support staff,              aswell as Hillard Heintze subject -matter experts as a whole, undertaking key
  tasks such          as   assessment     activities, gathering and sharing information, researching key issues as
  necessary,          coordinating with the department's personnel and streamlining the reporting                   process.




  Stage     I   -

                     Kick -Off      Meeting, Validation, Scoping and Goal -Setting (Week 1)

       .    Conduct         a   Project Kick-Off meeting with key stakeholders.

                Develop     an   understanding of the department's history, organization and cultural environment.
       •
            Request all available policing, complaint -related documentation and staffing data needed                       to
            initiate the analysis relevant to the approved scope of the project five (5) years of-




            administrative discipline data, for the time frame January 1, 2014   December 31, 2018.
                                                                                                 -




  To   accomplish the work efforts for Stage I, Hillard Heintze team members in Chicago, in collaboration
  with   Project Lead Rob Davis, will coordinate the project management efforts necessary to secure and
  prepare the           subject -matter experts (SMEs) for the initial site visit to Oakland, including corresponding
  with the Oakland Police            Department (OPD) Liaison to establish the agenda and interview schedule.

  We then will have the        Project Lead and two additional SMEs on the ground in Oakland for three days,
  with     an    additional SME (social scientist gathering analytical data) on the ground for two days. This is a
  total of 72         on -the
                     -ground hours for three SMEs and 16 hours for one SME, totaling 88 hours.
  Additional time will then be spent off-site by the SMEs as they prepare written documentation of
  what was learned during the site visit, which is used to inform the specific work that will be completed

  during Stage II as well as to prepare data that will be included in the Final Assessment Report.



  Stage II       -



                     Strategic and Comprehensive Assessment Activities and Milestones (Weeks 2 to 10)

       •        Undertake       a   review of the
                                     discipline process and administrative investigation of complaints of
                misconduct for   personnel of all ranks, Police Officer Trainees in the Oakland Police
                                       sworn

            Academy, and Probationary Officers in the Field Training Program for the five year period of
            January 1, 2014 through December 31, 2018
       •
            Identify the key components of the internal investigation                  process
                                                                                                 -




                                                                                                     including intake,
            assignment, investigation and adjudication.
       •    A review of     existing Department policies, procedures and practices regarding misconduct
                investigations and discipline.
       •
            Engage, review and assess internal investigations command and investigators                          to determine

            appropriate role, scope and functionality in assessing discipline.
       •
                Develop     an   understanding of    any   ongoing initiatives related   to   discipline determinations.




  I   © 2019 HLLARD HEINTZE
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 56 of 67


                                                                                                                        CITY OF OAKLAND
                                                                       Police Discipline Disparity      Study:   Work   Scope and Schedule




       •   Receive and review documentation and data     covering the dataset of the five (5)                            years of
           administrative discipline data, requesting any additional data required.

       •   Evaluate    a   percentage of the investigations,             as   driven    by the data determinations.
       •   Conduct the    analysis as previously outlined               in    our   methodology for assessing       whether there       are

           disparities in discipline.
       •   Review and        assess     the OPD's   use   of data collection and the            ability to intake, analyze,    validate
           and disseminate data regarding discipline.

       •   Conduct face-to-face            meetings with key stakeholders, including community stakeholders, union
           officials and officer interest groups.

       Data  analysis under Stage II will include a review of the Department's historical data on misconduct
       investigations and discipline to see if the data shows patterns of disparity in the treatment of
       minority officers and/or in relation to gender; and race. This review will include data within the last
       five (5) years and will assess:

           •
                Internally and externally generated complaints:
           •
                Alleged policy violation(s);
           •    Text of    policies (including effective dates for policies that have changed during this period);
           •    The   race   and      gender of the complainant (and rank if the complaint is internally generated);
           •    The   race   and      gender and rank of the accused employee;
           •    The  race and gender and rank of OPD employees reviewing                           or   making decisions     on   the

                allegation from initiation to conclusion; and,
                The   complaint finding including          any   discipline     or    corrective action    imposed.


  To accomplish the work efforts for Stage II, Hillard Heintze team members in Chicago, in collaboration
  with Project Lead Rob Davis, will coordinate the project management efforts necessary to secure and
  prepare the subject -matter experts (SMEs) for Site Visits 2, 3 and 4 to Oakland, including
  corresponding with the OPD Liaison to establish the agenda and interview schedule for each Site Visit.

                             Project Lead and two additional SMEs will be on the ground in Oakland for
  For Site Visits 2 and 3, the
  three  days.    This is    a   total of 72
                                 on -the -ground hours for three SMEs. Two of the SMEs will be focused

  primarily on conducting a random  sampling review of completed Internal Affairs investigations and any
  adjudication processes associated with them for a specified time period to be determined by the social
  scientist SME. The additional SME will focus primarily on conducting additional follow up with key
  stakeholders to conduct any necessary interviews to facilitate                          our   assessment of the OPD's

  disciplinary review        process. On each of Site Visits 2 and                  3, the Project Lead will     meet with   key city
  stakeholders to inform them              on   the status of    our   assessment work. Additional time will then be                spent
  off site     by the SMEs they prepare written documentation of what was learned during the Site Visits,
                                 as

  which is used  to inform the specific work that will be completed during Stage II as well as to prepare
  data that will be included in the Final Assessment Report.




   © 2019 HILLARD HEINTZE
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 57 of 67


                                                                                                            CITY OF OAKLAND
                                                                    Police   Discipline Disparity Study: Work Scope and Schedule




  For Site Visit 4,         we   then will have the
                                         Project Lead and one additional SME on the ground in Oakland
  for three      days. This is      a   total of 48   on -the
                                             -ground hours for two SM Es. These SMEs will be focused
  primarily on completing any remaining work for the random sampling review of completed Internal
  Affairs investigations and any adjudication processes associated with them, as well as complete any

  remaining interviews needed to facilitate our assessment of the OPD's disciplinary review process.
  The Project Lead also will meet with key city stakeholders to inform them on the status of our
  assessment work, with a particular focus on discussing the next steps that will be taken to provide the
  OPD with the initial Draft of our Assessment Report. Additional time will then be spent off site by the
  SMEs as they prepare written documentation of what was learned during the Site Visit, which is used
  to inform the specific work that will be completed during Stage II as well as to prepare data that will be

  included in the Final Assessment Report.


  During Site Visits 2, 3 and 4, additional research and analysis personnel based in our Chicago office
            our on -the -ground team with the necessary research and analysis work necessary to allow
  will assist
  for comparing and contrasting the OPD's disciplinary process with those of other similarly situated law
  enforcement agencies, which will be used to inform our assessment work and Final Assessment
  Report.



  Stage III      -

                     Discussion of Preliminary            Findings (Week 12)

       •    Hillard Heintze will schedule meeting with the identified stakeholders you deem appropriate
                                                      a

            to   present     a   final draft of the
                                         preliminary OPD Discipline Assessment Report, including all key
            findings, recommendations and high-level proposed strategies, as well as tactics for discussion
            by a panel of key personnel determined by the OPD for review, discussion and feedback.
       •    Based    input from this meeting, we will conclude by delivering a final OPD Discipline
                       on

           Assessment   Report that explains the process undertaken, details of our findings and
            recommendations, and outlines opportunities for monitoring their effectiveness into the future.

       •    Present the final           report and key findings    to   designated City of Oakland stakeholders.

  To accomplish the work efforts for Stage III, Hillard Heintze team members in Chicago, in collaboration
  with  Project Lead Rob Davis, will coordinate the project management efforts necessary to write and
  edit the Draft of the Assessment Report. Copies of this confidential draft will be forwarded to key
  OPD and City stakeholders the City identifies prior to our Site Visit to discuss the report and its

  findings and recommendations.

  We then will have the  Project Lead and one additional SME on the ground in Oakland for up to two
  days.    This is    a   total of 48
                            on -the -ground hours. The purpose of this Site Visit will be to discuss the

  findings and recommendations from the draft report with key OPD and City stakeholders. Working
  with our team in Chicago, we will then make any necessary edits or clarifications to our Final
  Assessment Report. Our team will then forward to key OPD and City stakeholders the City identifies
  hard and electronic copies of the Final Assessment Report.




  I   © 2019 HILLARD HEINTZE                                                                                                  4
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 58 of 67




             EXHIBIT E
            Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 59 of 67

                -I




                            Project                              Buffer
                                                                                                            -




                C
                                             ---

                                                                                      t.
                                                                                              -




                                                                                      U




                      TT.TT




4-'
                                         1

(/1)       ---
           ei
                -     --
                                                    --




                U
                U                                            -o




Z                                                                       -




                z
                                                                                       I
-               -
                          1
                      ----
(I)
                                         A--------------
                                                             N    ---




                --------
                      -

LU
                        I   ----
                                         I   ------------------------



                       LI
2


                --------
       H
                                    j




                -----------------------------
                                    0
                 I-                 1)




                -
                                    I                        -




                       I
                      V'JHH OdO T                        9N1NIVHJ.          1N33DVNWJ )4SII   )INfl DM9 S
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 60 of 67




             EXHIBIT F
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 61 of 67
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 62 of 67




            EXHIBIT G
              Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 63 of 67
                                                        2017-2018        Complaint Allegations

                                                                                                         #of             #of
  MOR                                                DESCRIPTION                                      Allegations Allegations Difference
                                                                                                         2017           2018
_________     _________________________________________________________                                                             __________




000.01 -Ob SERVICE COMPLAINT                                                                              524            618            94

000.02-0b NO MOR VIOLATION                                                                                402            416             14

175.21-2b OTHER        TERMINOLOGY/DIRECTION                      -



                                                                      RULES/REGULATIONS                    2              0              -2

234.00-2b COMMANDING OFFICERS                       -


                                                        AUTHORITY AND RESPONSIBILITIES                     8              2              -6

_________
              Includes all of the 234.00 subsections                                                  __________     __________     __________




234.12-2b COMMANDING OFFICERS AUTHORITY AND RESPONSIBILITIES                                      -


                                                                                                           1              0              -1

_______
              COMMAND                                                                                 _______        _______        _______




234.60-2b COMMANDING OFFICERS AUTHORITY AND RESPONSIBILITIES                                      -

                                                                                                           1              0              -1

________
              GRIEVANCE RESOLUTION                                                                    _________      _________      _________




285.00 -lb SUPERVISORS           -




                                     AUTHORITY AND RESPONSIBILITIES                                        0              1              1

              (Gross dereliction of duty) Includes all of the                285.00 subsections

              except   285.90
_________                                                                                             __________     __________     __________




285.00-2b SUPERVISORS            -




                                     AUTHORITY AND RESPONSIBILITIES                                        5              2              -3

________
              Includes all of the 285.00 subsections except 285.90                                    _________      _________      _________




285.90-2      PREVENTION OF              HARASSMENT, DISCRIMINATION AND                                    1              3              2

              RETALIATION
________                                                                                              _________      _________      _________




314.03-2c GENERAL CONDUCT                                                                                 12             13              1

314.04 -lb CONDUCT TOWARD OTHERS                         -


                                                              HARASSMENT AND                              55             34             -21

________
              DISCRIMINATION                                                                          _________      _________      _________




314.04 -ic CONDUCT TOWARD OTHERS                         -




                                                              Identity Profiling by   Race   or           72             72              0

__________
              Ethnicity                                                                               ____________   ____________   ____________




314.04 -id CONDUCT TOWARD OTHERS                              Identity Profiling by Nationality            1              0              -1
                                                         -




314.04 -le CONDUCT TOWARD OTHERS                              Identity Profiling by   Gender               0              4              4
                                                         -




314.04 -ig CONDUCT TOWARD OTHERS                              Identity Profiling by Religion               0              2              2
                                                         -




314.04-lh CONDUCT TOWARD OTHERS                          -




                                                              Identity Profiling by Gender                 1              0              -1

_________
              Identity   or   Expression                                                              __________     __________     __________




314.04 -li    CONDUCT TOWARD OTHERS                      -




                                                              Identity Profiling by   Sexual               1              2              1

__________
              Orientation                                                                             ____________
                                                                                                                     ____________   ____________




314.04 -lj    CONDUCT TOWARD OTHERS                      -




                                                              Identity Profiling by   Mental               0              2              2

___________
              Disability                                                                              ____________   ____________
                                                                                                                                    ____________




314.04-2a CONDUCT TOWARDS OTHERS                          -


                                                              UNPROFESSIONAL CONDUCT IN                    8              4              -4

_______
              VIOLATION OF Al 71

314.05 -lb CONDUCTTOWARD OTHERS -WORKPLACE VIOLENCE                                                        2              0              -2
314.07-2b CONDUCTTOWARD OTHERS -DEMEANOR                                                                  239            223            -16
314.08-2a CONDUCTTOWARDOTHERS -RELATIONSHIPS                                                               0              1              1
314.28 -lb NOTIFICATION              -



                                         CRIMINAL                                                          2              3              1

314.28-2b NOTIFICATION               -



                                         CIVIL                                                             0              1              1
314.30 -ic    INSUBORDINATION               -


                                                 FAILURE TO OBEY A LAWFUL ORDER                            1              6              5
314.32-2b INSUBORDINATION                   -


                                                 DISRESPECT                                                3              0              -3
314.38 -ic OBSTRUCTING THE INTERNAL AFFAIRS PROCESS                                                        2              1              -1
314.39 -ic    PERFORMANCE OF DUTY                   -



                                                        INTENTIONAL      SEARCH, SEIZURE, OR               6              4              -2
              ARREST
________




314.39 -id PERFORMANCE OF DUTY                      -




                                                        PLANTING EVIDENCE                                  4              1              -3
             Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 64 of 67
                                                      2017-2018     Complaint Allegations

                                                                                                      #of         #of
   MOR                                               DESCRIPTION                                   Allegations Allegations Difference
________
             _______________________________________________________
                                                                                                      2017        2018
                                                                                                                            _________




314.39 -le PERFORMANCEOFDUTY-MIRANDAVIOLATION                                                          15          5           -10
314.39-2e PERFORMANCE OF DUTY                    -




                                                      UNINTENTIONAL/IMPROPER SEARCH,                  494         400          -94

________
             SEIZURE, OR ARREST
314.39-21    PERFORMANCE OF DUTY                 -


                                                     GENERAL                                          508         451          -57

314.39-2g PERFORMANCE OF             DUTY -CARE OF PROPERTY                                           183          69          -114
314.39-2h PERFORMANCE OF DUTY                    -


                                                      CHANGING WORK ASSIGNMENT                         0           1            1
314.39-21    PERFORMANCEOFDUTY-PDRD                                                                    43          29          -14
314.42 -le OBEDIENCE TO LAWS             -


                                             FELONY                                                    16          13           -3
314.42 -lh OBEDIENCE TO LAWS             -



                                             DRIVING UNDER THE INFLUENCE                               5           12           7

314.42-2g    OBEDIENCE TO LAWS           -




                                             MISDEMEANOR/INFRACTION                                    12          14           2
314.48 -lb REPORTING VIOLATIONS OF                     LAWS, ORDINANCES, RULES OR                      10          16           6

________
             ORDERS      (CLASS I)                                                                 _________
                                                                                                               __________
                                                                                                                            _________




314.69 -lb   GIFTS, GRATUITIES       -


                                         SOLICITING OR ACCEPTING                                       4           4            0
314.74-2a CONFLICT OF INTEREST                                                                         0           1            1
328.07 -la PROHIBITED ACTIVITY ON DUTY -SEXUAL ACTIVITY                                                0           3            3
328.07-2c    PROHIBITED ACTIVITY ON DUTY                                                               15          2           -13
328.49-2b ABSENCE FROM DUTY                                                                            1           10           9
328.53 -lb FALSE REPORTING OF ILLNESS OR INJURY                                                        1           3            2
328.63 -lb CONSUMPTION OF INTOXICANTS                                                                  4           2            -2
328.77-2b USE OF TOBACCO PRODUCTS WHILE ON DUTY                                                        1           0            -l
342.00 -lc   DEPARTMENT PROPERTY AND EQUIPMENT                        -


                                                                          COLLISION   W/   GROSS       1           0            -l

_______
             NEGLIGENCE
342.00-20 DEPARTMENT PROPERTY AND EQUIPMENT                           -


                                                                          PREVENTABLE                  68         96           28

_______
             COLLISION

342.00-2q DEPARTMENTPROPERTYANDEQUIPMENT-                                                              0           2            2

________
             MISAPPROPRIATION/MISUSE                                                               _________
                                                                                                               _________
                                                                                                                            _________




342.00-2r    DEPARTMENT PROPERTY AND EQUIPMENT                        -




                                                                          LOSS/DAMAGE                  1           3            2
342.19-2b DAMAGED, INOPERATIVE PROPERTY OR EQUIPMENT                                                   1           0           -l
342.57-2b CARE OF DEPARTMENT BUILDINGS                                                                 1           0           -l
356.89 -lb IMPROPER DISSEMINATION OF COMPUTER INFORMATION                                              4           1           -3
356.90 -lb UNAUTHORIZED USE OF ELECTRONIC SYSTEMS                                                      1           0           -l
370.27-11    USE OF PHYSICAL FORCE COMPARABLE TO LEVEL 1                                               4          13            9
370.27 -lg USE OF PHYSICAL FORCE             -


                                                     UNINTENTIONAL DISCHARGE OF                        2           0           -2
             F I REARM
________




370.27 -lh USE OF PHYSICAL FORCE COMPARABLE TO LEVEL 2                                                27          19           -8
370.27 -li   USE OF PHYSICAL FORCE COMPARABLE TO LEVEL 3                                              56          66           10
370.27 -lj   USE OF PHYSICAL FORCE COMPARABLE TO LEVEL 4                                              158         111          -47
370.27-1k USE OF PHYSICAL FORCE              -


                                                 ANY                                                  78          95           17
370.27 -li   USE OF PHYSICAL FORCE           -


                                                     Non -Reportable Use of Force                     11           0           -11
370.36 -lb CUSTODY OF PRISONERS              -


                                                     TREATMENT                                        12          10           -2
370.45 -le REPORTS AND BOOKINGS                                                                        9           3           -6
370.63 -lb SECURITY OF DEPARTMENTAL BUSINESS                                                           3           0           -3
370.90-2b ENDORSEMENTS AND REFERRALS                        -

                                                                NO FEE IS EXCHANGED                    1           0           -l
           Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 65 of 67
                                        2017-2018    Complaint Allegations

                                                                                       #of         #of
  MOR                                  DESCRIPTION                                  Allegations Allegations Difference
________
           _________________________________________________________
                                                                                       2017       2018
                                                                                                           __________




370.72 -id COMPROMISING CRIMINAL CASES                                                  0           3           3
370.81 -lb ASSISTING CRIMINALS                                                          0           1           1
384.70 -lb SUBVERSIVE ORGANIZATION                                                      1           0           -l
398.16 -ic COURT APPEARANCES                                                            1           0           -1
398.70 -lb INTERFERING WITH INVESTIGATIONS                                              2           5           3
398.73 -lb RETALIATION                                                                  9           6           -3
398.74 -lb RETALIATION, ACCOUNTABILITY      -


                                                SUPERVISORS                             1           0           -1
398.76 -la REFUSAL TO ACCEPT OR REFER COMPLAINT     (INTENTIONAL)                       8           7           -l
398.76-2a FAILURE TO ACCEPT OR REFER A      COMPLAINT (UNINTENTIONAL)                   83          65         -18
398.77 -la REFUSAL TO PROVIDE NAME OR SERIAL NUMBER                                     39          22         -17
398.80 -la TRUTHFULNESS                                                                 20          6          -14

                                                              Total   Allegations     3267        2984         -283

              Total   Allegations   minus "No MOR" and "Service   Complaints"          2341       1950        -391
Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 66 of 67




            EXHIBIT II
                     Case 3:00-cv-04599-WHO Document 1240 Filed 03/22/19 Page 67 of 67




  End of Year Crime                                              Report          -

                                                                                        Citywide
  01 Jan. -31                           Dec.,              2018

                                                                                                                          Percentage                2018   vs.
P.
a  mes                                                                                                                                    5 -Year
                                                                  2014        2015      2016      2017       2018          Change                   5-Year
Ill totals include attempts except homicides.                                                                                             Average
                                                                                                                      2017   vs.   2018
                                                                                                                                                    Average
Violent Crime Index
                                                                   6,376       6,214     6,026     5,789      5,865                1%      6,054       -3%
(homicide, aggravated assault,           rape,    robbery)
Homicide        -187(a)PC                                             79         83         85        71         68            -4%            77      -12%
Homicide -All Other*                                                      7       10         2          4         7            75%              6      17%

Aggravated Assault                                                 2,696      2,739      2,736     2,865     3,006                 5%      2,808           7%

Assaultwithafirearm-245(a)(2)PC                                      420        342       331        281       277             -1%           330      -16%
                                                    ______




 Subtotal      -
                   Homicides     +   Firearm Assault                 506        435       418        356       352
                                                                                                                      -
                                                                                                                               -1%           413      -15%

Shooting occupied        home orvehicle-246PC                        333        297       270        197       217             10%           263      -17%
Shootingunoccupiedhomeorvehicle-247PC                                325        331       416        408       473             16%           391       21%
Non -firearmaggravatedassaults                                     1,618       1,769     1,719     1,979     2,039                 3%      1,825       12%

Rape                                                                 216        220       214        243       215            -12%           222       -3%

Robbery                                                            3,385      3,172      2,991     2,610     2,576             -1%         2,947      -13%
Firearm                                                            1,480       1,452     1,265       988       866            -12%         1,210      -28%
Knife                                                                134        133        162       160        175                9%        153       15%

Strong-arm                                                         1,256       1,203     1,126     1,076     1,199             11%         1,172           2%
Other dangerous weapon                                                78         82         96        89         87            -2%            86           1%
Residential robbery -212.5(a)PC                                      192         88         97       101         73           -28%           110      -34%

Carjacking-215(a)PC                                                  245        214       245        196        176           -10%           215      -18%

Burglary                                                         11,542       11,307    10,423   12,924     10,107            -22%        11,261      -10%
Auto                                                               7,563       7,973     7,601    10,374     7,802            -25%         8,263       -6%
Residential                                                        3,063      2,620      2,129     1,928     1,548            -20%         2,258      -31%
Commercial                                                           680        505       510        416       591             42%           540           9%
Other    (includes boats, aircraft,             and   so   on)       156        180        141       136        122           -10%           147      -17%
Unknown                                                               80         29         42        70         44           -37%            53      -17%
Motor Vehicle Theft                                                7,487       7,608     7,973     6,933     6,092            -12%         7,219      -16%

Larceny                                                            6,082      6,245      6,089     6,188     6,294                 2%      6,180           2%
Arson                                                                142        153        140       152       191             26%           156       23%

Total                                                             31,636      31,537    30,653    31,990     28,556           -11%        30,874       -8%

 THIS REPORT IS      HIERARCHY BASED.             CRIME    TOTALS REFLECT ONE OFFENSE   (THE MOST SEVERE) PER INCIDENT.
 These statistics are drawn from the Oaldand Police Dept. database. They are unaudited and not used to figure the crime numbers reported to the FBI's
 Uniform Crime Reporting (UCR) program. This report is run by the date the crimes occurred. Statistics can be affected by late reporting, the geocoding
 process, or the reclassification or unfounding of crimes. Because crime reporting and data entry can rim behind, all crimes may not be recorded.
   *
       Justified, accidental, fcatal,   or   manslaughter by negligence
   PNC = Percentage not calculated      Percentage cannot be calculated.
                                              -




   All data extracted via the LEAP Network.
